 



     Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [*])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

Exhibit 10.3



PRODUCT ACQUISITION AND LICENSE AGREEMENT
(Adderall®)
BY AND AMONG
SHIRE LLC,
SHIRE PLC
AND
DURAMED PHARMACEUTICALS, INC.
DATED AS OF AUGUST 14, 2006





--------------------------------------------------------------------------------



 



             
ARTICLE 1
  DEFINITION     1  
 
           
ARTICLE 2
  SALE OF ASSETS, LICENSES AND CLOSING     6  
 
           
2.1
  Sale of Assets     6  
 
           
2.2
  Licenses and Other Rights     8  
 
           
2.3
  [*]     8  
 
           
2.4
  Assumed Liabilities     8  
 
           
2.5
  Purchase Price     9  
 
           
2.6
  Independence of Purchase Price Obligation     9  
 
           
2.7
  Closing     9  
 
           
2.8
  Allocation of Purchase Price     9  
 
           
2.9
  Delivery of Purchased Assets     10  
 
           
ARTICLE 3
  REGULATORY MATTERS     10  
 
           
3.1
  Filings with Regulatory Authorities Regarding Transfer of Registrations     10
 
 
           
3.2
  Responsibility for the Product     10  
 
           
3.3
  Marketing Activities     11  
 
           
3.4
  Right of Reference     11  
 
           
ARTICLE 4
  REPRESENTATIONS AND WARRANTIES     11  
 
           
4.1
  Representations and Warranties of Shire     11  
 
           
4.2
  Disclaimer of Warranties     14  
 
           
4.3
  Representations and Warranties of Duramed     14  
 
           
4.4
  Survival of Representations/Warranties     15  
 
           
4.5
  Brokers     15  
 
           
ARTICLE 5
  CONDITIONS TO CLOSING     16  
 
           
5.1
  Conditions to Obligations of Duramed     16  
 
           
5.2
  Conditions to Obligations of Shire     16  
 
           
ARTICLE 6
  COVENANTS     17  
 
           
6.1
  HSR Filing     17  
 
           
6.2
  Conduct of the Business Until Closing     18  
 
           
6.3
  Post-Closing Orders and Payments     18  
 
           
6.4
  Right to Investigate     18  
 
           
6.5
  Retention of Records     19  
 
           
6.6
  Non-Solicitation     19  
 
           
6.7
  Managed Markets     19  

i



--------------------------------------------------------------------------------



 



             
6.8
  Returns     20  
 
           
6.9
  Certain Sales     21  
 
           
ARTICLE 7
  INDEMNIFICATION     21  
 
           
7.1
  Indemnification by Shire     21  
 
           
7.2
  Indemnification by Duramed     21  
 
           
7.3
  Limitation of Liability     22  
 
           
7.4
  No Consequential Damages     22  
 
           
7.5
  Procedures for Indemnification for Third Party Claims     23  
 
           
7.6
  Losses That Are Not Third Party Claims     24  
 
           
7.7
  Termination of Indemnification Obligations     24  
 
           
7.8
  Other Matters     24  
 
           
7.9
  Other Limitations     25  
 
           
7.10
  Exclusive Remedy     25  
 
           
7.11
  Net Losses and Subrogation     26  
 
           
ARTICLE 8
  TERMINATION     26  
 
           
 
           
8.1
  Termination Prior to Closing     26  
 
           
8.2
  Effect of Termination Prior to Closing     27  
 
           
ARTICLE 9
  PATENT PROSECUTION, MAINTENANCE AND ENFORCEMENT     27  
 
           
9.1
  Discretionary Duty to Maintain     27  
 
           
9.2
  Abandonment of Maintenance by Shire     27  
 
           
9.3
  Patent Marking     27  
 
           
9.4
  Suits for Infringement of the Licensed Patents     27  
 
           
ARTICLE 10
  DISPUTE RESOLUTION     28  
 
           
10.1
  Disputes     28  
 
           
10.2
  Litigation     28  
 
           
10.3
  Injunctive Relief     28  
 
           
ARTICLE 11
  GENERAL PROVISIONS     28  
 
           
11.1
  Payment of Transaction Expenses     28  
 
           
11.2
  Access to Information Post-Closing     28  
 
           
11.3
  Notices     29  
 
           
11.4
  Entire Agreement; Amendment     30  
 
           
11.5
  Assignment     30  

ii



--------------------------------------------------------------------------------



 



             
 
           
11.6
  Headings     30  
 
           
11.7
  Independent Parties     30  
 
           
11.8
  No Waiver     30  
 
           
11.9
  Severability     30  
 
           
11.10
  Counterparts     31  
 
           
11.11
  No Third Party Beneficiaries     31  
 
           
11.12
  Further Actions     31  
 
           
11.13
  No Strict Construction     31  
 
           
11.14
  Public Disclosure     31  
 
           
11.15
  Bulk Sales Laws     31  

iii





--------------------------------------------------------------------------------



 



PRODUCT ACQUISITION AND LICENSE AGREEMENT
     THIS PRODUCT ACQUISITION AND LICENSE AGREEMENT is dated as of August 14,
2006, by and among Shire LLC, a Kentucky limited liability company (together
with its Affiliates, “Shire”), Shire plc a British public limited company, and
Duramed Pharmaceuticals, Inc., a corporation organized and existing under the
laws of Delaware (“Duramed”). Shire and Duramed are sometimes referred to herein
individually as a “Party” and together as the “Parties”.
RECITALS
     WHEREAS, Shire is in the business of formulating, manufacturing, marketing
and distributing the pharmaceutical product known as Adderall IR®;
     WHEREAS, Shire owns the pharmaceutical product known as Adderall IR® and
all the assets relating to the Adderall Business; and
     WHEREAS, Shire desires to sell, transfer, convey and license to Duramed,
and Duramed desires to purchase, acquire and license from Shire, certain rights
to the Adderall IR® product and certain assets relating to the Adderall
Business, and Duramed wishes to assume certain liabilities relating to such
product, all on the terms set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
ARTICLE 1
DEFINITIONS
     The following terms shall have the following meanings as used in this
Agreement:
     1.1 “Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended.
     1.2 “Adderall Business” means the business of formulating, manufacturing,
and distributing the pharmaceutical product known as Adderall IR®; provided,
however, that the Adderall Business shall not include any Adderall product other
than the Product, including Adderall XR or [SPD465].
     1.3 “Adderall XR” means the extended release mixed amphetamine
pharmaceutical product currently sold under NDA#21-303.
     1.4 “Affiliate” means a Person that, directly or indirectly, through one or
more intermediates, controls, is controlled by, or is under common control with,
the Person specified. For the purposes of this definition, control shall mean
the direct or indirect ownership of (a) in the case of corporate entities,
securities authorized to cast more than fifty percent (50%) of the votes in any
election for directors, (b) in the case of non-corporate entities, more than
fifty





--------------------------------------------------------------------------------



 



percent (50%) ownership interest with the power to direct the management and
policies of such non-corporate entity, or (c) such lesser percentage as may be
the maximum percentage allowed to be owned by a foreign corporation under the
applicable laws or regulations of a particular jurisdiction of the equity having
the power to vote in the election of directors or to direct the management and
policies of such Person.
     1.5 “Agreement” means this Agreement and all exhibits and schedules
attached hereto.
     1.6 “Books and Records” means all books, records, manuals and other
materials (in any form or medium) relating primarily to the Purchased Assets or
the Adderall Business, including all records and materials maintained at the
headquarters of Shire, advertising matter, catalogues, price lists (including
any pricing for the Product made available to any Federal, State or local
authorities), correspondence, mailing lists, lists of customers, distribution
lists, photographs, production data, sales and promotional materials and
records, purchasing materials and records, manufacturing and quality control
records and procedures, blueprints, research and development files, records,
data and laboratory books, accounting records, and sales order files.
     1.7 “Business Day” means any day except a Saturday, Sunday or a day on
which a commercial bank in New York, New York is authorized to close.
     1.8 “Duramed Labeled Product” means Product sold or distributed after the
Closing by or on behalf of Duramed bearing the NDC number of Duramed or any of
its Affiliates.
     1.9 “Duramed Material Adverse Effect” means any adverse change,
circumstance or effect that, individually or in the aggregate with all other
adverse changes, circumstances and effects, has or is reasonably likely to have,
a material adverse effect on the ability of Duramed to consummate the
transactions contemplated by this Agreement, including the ability to pay the
Purchase Price when due.
     1.10 “Contract” means any agreement, contract, commitment or other
instrument or arrangements (whether written or oral) (x) by which any of the
Purchased Assets are bound or affected or (y) to which Shire is bound relating
to the Purchased Assets, in each case as amended, supplemented, waived or
otherwise modified.
     1.11 “Excluded Intellectual Property” means the (a) Shire Trademark,
(b) Product Trademark, (c) Licensed Patents, (d) Product Trade Dress, and
(e) Intellectual Property that does not primarily relate to the Product.
     1.12 “FDA” means the United States Food and Drug Administration, and any
successor agency thereto.
     1.13 “Finished Goods” means a manufactured Product packaged and ready for
sale to the ultimate customer in the Territory.
     1.14 “Governmental Authority” means any federal, state, local or other
government or any court of competent jurisdiction, legislature, governmental
agency, administrative agency

- 2 -



--------------------------------------------------------------------------------



 



or commission or other governmental authority or instrumentality having
jurisdiction in the Territory.
     1.15 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     1.16 “Intellectual Property” means all (a) Patents, (b) mask works and
copyrights in works of authorship of any type, including computer software and
industrial designs, registrations and applications for registration thereof,
(c) trademark registrations and applications for registration thereof, (d) trade
secrets, know-how and other confidential or proprietary technical, business and
other information, and all rights in any jurisdiction to limit the use or
disclosure thereof, and (e) rights to sue and recover damages or obtain
injunctive relief for past and future infringement, dilution, misappropriation,
violation or breach thereof; in each case, solely to the extent the foregoing
relates to the Territory.
     1.17 “Liabilities” means any and all debts, liabilities and obligations,
whether accrued or fixed, absolute or contingent, matured or unmatured, or
determined or determinable, including those arising under any laws, action or
governmental order and those arising under any contract, agreement, arrangement,
commitment or undertaking, or otherwise.
     1.18 “Licensed Patents” mean the Patent(s) listed in Schedule 1.18.
     1.19 “Lien” means any mortgage, pledge, hypothecation, right of others,
claim, security interest, encumbrance, lease, sublease, license, occupancy
agreement, adverse claim or interest, easement, covenant, encroachment, burden,
title defect, title retention agreement, voting trust agreement, interest,
equity, option, lien, , whether arising by Contract or otherwise.
     1.20 “Losses” means any and all Liabilities, damages, fines, penalties,
deficiencies, losses and expenses (including interest, court costs, amounts paid
in settlement, reasonable fees of attorneys, accountants and other experts or
other reasonable expenses of litigation or other proceedings or of any claim,
default or assessment); provided, however, that the term “Losses” shall not
include any special, consequential, indirect, punitive or similar damages,
except to the extent actually paid by a Party pursuant to any Third Party Claim.
     1.21 “NDA” means a New Drug Application pursuant to Section 505 of the Act
(21 U.S.C. Section 355) submitted to the FDA or any successor application or
procedure.
     1.22 “Patents” means all patents, patent applications and statutory
invention registrations, including reissues, divisions, continuations,
continuations-in-part, supplementary protection certificates, extensions and
reexaminations thereof, all inventions disclosed therein, all rights therein
provided by international treaties and conventions, and all rights to obtain
patents and registrations thereto.
     1.23 “Permitted Liens” means (i) Liens for Taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on Shire’s books or
(ii) Liens that, individually and in the aggregate, do not restrict, hinder, or
otherwise encumber or impair the ownership of or right to use the Purchased
Assets or sell of Product.

- 3 -



--------------------------------------------------------------------------------



 



     1.24 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, unincorporated organization or other entity or a
government agency or political subdivision thereto, and shall include any
successor (by merger or otherwise) of such Person.
     1.25 “Pharmacovigilance Agreement” means the Pharmacovigilance Agreement to
be executed at Closing by Shire and Duramed substantially in the form attached
hereto as Exhibit A.
     1.26 “Product” means the pharmaceutical product in all dosage forms
identified in [*].
     1.27 “Product Domain Name” means the domain name “adderall.com” and all
other domain names that include “Adderall” in any manner or form and that are
owned or registered by Shire.
     1.28 “Product Material Adverse Effect” means any adverse event,
circumstance, fact, condition or effect that is materially adverse to the
operations or results of operation, properties or prospects of the Adderall
Business, the Purchased Assets, the Licenses, or the Product Trademark, other
than any event, change, circumstance or effect relating to (a) the economy of
the United States in general, (b) in general to the industries in which the
Product is sold and not specifically relating to the Product, or (c) changes,
circumstances and effects relating to the announcement of the transactions
contemplated by this Agreement.
     1.29 “Product NDA” means NDA#11-522, and any and all supplements or
amendments filed pursuant to FDA requirements.
     1.30 “Product Trade Dress” means the tablet logo, including the lettering
of the Product name and, specifically, the letters “AD”, the size, shape and
color of the tablet, together with all other features that are intrinsic to the
tablet as currently marketed and sold, provided that Product Trade Dress does
not include any packaging associated with the sale, marketing or distribution of
the Product.
     1.31 “Product Trademark” means the trademark, trade names, brand names,
including all registrations and applications for registration thereof and all
renewals, modifications and extensions thereof, listed on Schedule 1.31, used by
Shire or its Affiliates in connection with the manufacture, marketing, sale and
distribution of the Product, and any rights existing under common law relating
thereto.
     1.32 “Regulatory Approval” means the technical, medical and scientific
licenses, registrations, authorizations, approvals, permits, consents (including
approvals of NDAs, supplements and amendments, pre- and post- approvals, pricing
and third party reimbursement approvals, and labeling approvals) of any
Regulatory Authority necessary for the development (including the conduct of
clinical trials), distribution, marketing, promotion, offer for sale, use,
import, export or sale of Product in the Territory.
     1.33 “Regulatory Authority” means any national (e.g., the FDA), regional,
state or local regulatory agency, department, bureau, commission, council, court
or other Governmental Authority in the Territory.

- 4 -



--------------------------------------------------------------------------------



 



     1.34 “Settlement Agreement” means that certain Settlement Agreement, dated
as of August 14, 2006, by and between the Parties.
     1.35 “Shire Labeled Product” means Product bearing the NDC number of Shire
or any of its Affiliates.
     1.36 “Shire Trademark” means the “Shire” name or any variation thereof and,
other than the Product Trade Dress, the Product Trademark and the Product Domain
Name, all trademarks, trade names, brand names, trade dress, logo types,
symbols, domain names (including registrations and applications for registration
thereof and all renewals, modifications and extensions thereof) used by Shire or
its Affiliates in connection with the manufacture, marketing, sale and
distribution of their products.
     1.37 “Supply Agreement” means the Supply Agreement to be executed at
Closing by Shire or its Affiliate and Duramed for the supply of Product, in
substantially the form attached hereto as Exhibit C.
     1.38 “Survival Period” means the period of survival of representations and
warranties as set forth in Section 4.4.
     1.39 “Taxes” (and with correlative meaning, “Tax,” “Taxes,” and “Taxable”)
shall mean all taxes of any kind imposed by a federal, state, local or foreign
Governmental Authority, including those on, or measured by or referred to as,
income, gross receipts, financial operation, sales, use, ad valorem, value
added, franchise, profits, license, excise, stamp, premium, property, transfer
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by such Governmental Authority
with respect to such amounts.
     1.40 “Technical Data” means all technical, scientific, chemical,
biological, pharmacological, and toxicological data generated primarily for the
Product.
     1.41 “Territory” means the United States and the states, territories,
possessions and protectorates thereof, the District of Columbia and the
Commonwealth of Puerto Rico.
     1.42 “Trademark License Agreement” means the Trademark License Agreement to
be executed at Closing by Shire or its Affiliate and Duramed relating to the use
of the Product Trademark, in substantially the form attached hereto as
Exhibit B.
Interpretation. Unless the context of this Agreement otherwise requires,
(a) words of one gender include the other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “hereof,” “herein,” “hereby,” and other similar words refer to
this entire Agreement; (d) “including” shall be deemed followed by “without
limitation”, “but not limited to” or words of similar meaning; and (e) the terms
“Article” and “Section” refer to the specified Article and Section of this
Agreement. Whenever this Agreement refers to a number of days, unless otherwise
specified, such number shall refer to calendar days.

- 5 -



--------------------------------------------------------------------------------



 



Additional Definitions. Each of the following definitions is set forth in the
Section of this Agreement indicated below:

     
Acquisition Transaction
  Section 6.6(b)
AMP
  Section 6.7(b)
Assumed Liabilities
  Section 2.4(a)
Chargeback Contracts
  Section 6.7(e)
Chargebacks
  Section 6.7(a)
Closing
  Section 2.7(a)
Closing Date
  Section 2.7(a)
Duramed
  Preamble
Duramed Disclosure Schedule
  Section 4.3
Defaulting Party
  Section 8.1(c)
DMFs
  Section 3.4
Excluded Assets
  Section 2.1(c)
FDA Letter
  Section 3.1
Financial Information
  Section 4.1(d)
General Assignment and Assumption
  Section 2.7(c)
Indemnitee
  Section 7.5(a)
Indemnitor
  Section 7.5(a)
Licenses
  Section 2.2(a)
Managed Market Activities
  Section 6.7(a)
Parties
  Preamble
Party
  Preamble
Purchase Price
  Section 2.5
Purchased Assets
  Section 2.1(a)
Rebate Contracts
  Section 6.7(d)
Rebates
  Section 6.7(a)
Representatives
  Section 10.1
Retained Liabilities
  Section 2.4(b)
SEC
  Section 11.14(a)
Shire
  Preamble
Shire Disclosure Schedule
  Section 4.1
Third Party Claim
  Section 7.5(a)
Transaction Agreements
  Section 11.4

ARTICLE 2
SALE OF ASSETS, LICENSES AND CLOSING
     2.1 Sale of Assets.
          (a) On the Closing Date, and subject to the terms and conditions of
this Agreement, Shire will, and will cause its Affiliates to, sell, assign,
convey and transfer to Duramed, and Duramed will purchase and accept from Shire
and its Affiliates, all of Shire’s and its Affiliates’ right, title and interest
in and to the following assets (collectively, the “Purchased Assets”):

- 6 -



--------------------------------------------------------------------------------



 



               (i) the Product NDA;
               (ii) the Book and Records; provided that any lists included
therein may be redacted as necessary to conceal information pertaining to
products other than the Product;
               (iii) the Technical Data;
               (iv) all unfulfilled customer orders for the Product arising in
the Territory as of the Closing Date (a list of such orders to be provided to
Duramed on or prior to the Closing) and any future customer orders received by
Shire for the Product;
               (v) to the extent their transfer is permitted by law, all
Regulatory Approvals, including all applications therefor;
               (vi) all refunds or credit of Taxes relating to the foregoing
attributable to any period following the Closing;
               (vii) any guarantees, warranties, indemnities and similar rights
in favor of Shire or its Affiliates with respect to any of the foregoing; and
               (viii) all rights to causes of action, lawsuits, judgments,
claims and demands of any nature available to or being pursued by Shire or its
Affiliates with respect to the Adderall Business or the ownership, use, function
or value of any of the foregoing, whether arising by way of counterclaim or
otherwise.
          (b) Notwithstanding Section 2.1(a) above, the transfer of the Product
NDA shall occur in accordance with the provisions of Article 3.
          (c) For purposes of clarification, the Purchased Assets shall not
include any assets, rights or interests other than those specifically listed or
described in Section 2.1(a). Without limiting the generality of the foregoing,
the Parties agree and acknowledge that the Purchased Assets shall not include:
(i) the Excluded Intellectual Property, (ii) any and all NDAs or other product
approvals and Technical Data related to Adderall XR or anything else related to
the approval, sale, marketing or manufacturing of Adderall XR, (iii) any
Adderall product other than the Product, and (iv) any plant, real property,
equipment, accounts receivable, cash and cash equivalents, employees or any
refund or credit of Taxes attributable to any period of time prior to the
Closing Date (collectively, the “Excluded Assets”). Duramed acknowledges and
agrees that Shire may retain a copy of all or part of the Books and Records that
it delivers to Duramed under Section 2.1(a)(ii) for use with products of Shire
or its Affiliates other than the Product or to the extent required under
applicable law provided that the copy of the Books and Records so retained shall
be treated as Duramed’s confidential information.
     2.2 Licenses and Other Rights.
          (a) Subject to the terms and conditions of this Agreement, Shire
hereby grants, or shall cause its Affiliates to grant, to Duramed the following
licenses (collectively, the “Licenses”):

- 7 -



--------------------------------------------------------------------------------



 



               (i) a worldwide, irrevocable, perpetual, fully-paid, exclusive
(even as to Shire) right and license, with the right to sublicense under the
Licensed Patents, to use, market, have marketed, offer for sale, import for
sale, sell and have sold Products in the Territory;
               (ii) an irrevocable, fully-paid, perpetual, exclusive (even as to
Shire) right and license under the Product Trade Dress solely to the extent
necessary for Duramed to distribute, market and sell the Product in the
Territory.
          (b) With respect to this Agreement, any Intellectual Property or other
rights of Shire not expressly granted to Duramed under the provisions of this
Agreement shall be retained by Shire, including the right to conduct such
studies and clinical trials within and without the Territory as may be necessary
or useful for Shire to obtain Regulatory Approvals solely for the purpose of
selling products other than Product.
     2.3 [*]. From and after the Closing Date, Shire [*] Duramed or its
Affiliates [*] Duramed’s [*] Product in the Territory on the basis that such [*]
Shire or of [*] as of the Closing Date or [*].
     2.4 Assumed Liabilities.
          (a) As of the Closing Date, Duramed shall assume, be responsible for
and pay, perform and discharge when due the following (collectively, the
“Assumed Liabilities”):
               (i) any Liabilities arising from the sale of any Product after
the Closing Date, including any product liability, breach of warranty, Patent or
trademark infringement claim, or any other action or claim (excluding any
Liabilities relating to voluntary or involuntary recalls of Shire Labeled
Product, or any Liabilities of Shire under the Supply Agreement) brought,
asserted or filed by any third party or Regulatory Authority;
               (ii) any Liabilities arising after the Closing Date relating to
the Purchased Assets;
               (iii) subject to Section 6.7, all Medicare, Medicaid and state
program rebates in connection with Duramed Labeled Product sold after the
Closing Date;
               (iv) subject to Section 6.7, all chargebacks, rebates or any
other post-sale rebates, refunds, price adjustments and other similar payments,
credits or liabilities in connection with the Duramed Labeled Product, sold
after the Closing Date; and
               (v) subject to Section 6.7, credits, utilization based rebates,
reimbursements, and similar payments to buying groups, insurers and other
institutions in connection with Duramed Labeled Product sold after the Closing
Date.
          (b) Notwithstanding any provision hereof or any schedule or exhibit
hereto or thereto, and regardless of any disclosure to Duramed, Duramed shall
not assume any liabilities, obligations or commitments of Shire other than the
Assumed Liabilities, including such liabilities

- 8 -



--------------------------------------------------------------------------------



 



           relating to or arising out of the ownership of the Purchased Assets
on or prior to the Closing (the “Retained Liabilities”).
     2.5 Purchase Price. Subject to the terms and conditions set forth herein,
in consideration of the sale, assignment, conveyance, license and delivery of
the Purchased Assets and the Licenses, and as consideration for the execution
and delivery of the Trademark License Agreement, Duramed will pay to Shire a
cash payment of Sixty-Three Million Dollars ($63,000,000), in the manner
described in Section 2.7(b), (the “Purchase Price”).
     2.6 Independence of Purchase Price Obligation. All payments made or to be
made by Duramed to Shire in respect of Purchase Price shall be non-refundable
and independent of any obligations that Shire or its Affiliates may have to
Duramed under any other agreement.
     2.7 Closing.
          (a) The closing of the transactions contemplated hereby (the
“Closing”) will take place at the offices of Morgan, Lewis & Bockius LLP in
Princeton, New Jersey at 10:00 A.M. Eastern Time on the third (3rd) Business Day
following the satisfaction or waiver of all conditions or obligations of the
Parties set forth in Sections 5.1 and 5.2, or at such other time, date and place
as Duramed and Shire agree. The actual date of the Closing is referred to as the
“Closing Date.”
          (b) At the Closing, Duramed will pay the Purchase Price in full in
cash without any deductions or offsets by wire transfer of immediately available
funds to a bank account or accounts to be designated by Shire prior to Closing.
          (c) At the Closing, Shire will assign and transfer to Duramed all of
Shire’s right, title and interest in and to the Purchased Assets, by delivery of
a general assignment, assumption and bill of sale in the form of Exhibit D (the
“General Assignment and Assumption”) or any other bill of sale or assignment
documents reasonably requested by Duramed.
          (d) At the Closing, Duramed will assume from Shire the due payment,
performance and discharge of the Assumed Liabilities by delivery of the General
Assignment and Assumption.
          (e) At or prior to the Closing, the Parties shall execute and deliver
to one another the agreements listed in Sections 5.1(h) and 5.2(h).
     2.8 Allocation of Purchase Price. The Purchase Price shall be allocated
among the Purchased Assets, the Licenses, the Trademark License Agreement and
the Supply Agreement as set forth on Schedule 2.8 hereto. Duramed and Shire
agree to report the sale and purchase of the Purchased Assets, and the rights
granted or assets transferred under the Licenses and the Trademark License
Agreement for Tax purposes in accordance with the allocations set forth on
Schedule 2.8 hereto, or as otherwise agreed to at a later date by the Parties if
such Schedule is not attached as of the Closing Date.

- 9 -



--------------------------------------------------------------------------------



 



     2.9 Delivery of Purchased Assets. At the Closing or as soon as possible
thereafter, Shire shall deliver to Duramed, all of the Purchased Assets.
Following the Closing, Shire shall reasonably cooperate with Duramed and grant
to Duramed and its employees, attorneys, accountants, officers, representatives,
and agents, reasonable access to Shire’s personnel to fully transfer and
disclose to Duramed all of the Purchase Assets.
ARTICLE 3
REGULATORY MATTERS
     3.1 Filings with Regulatory Authorities Regarding Transfer of
Registrations. Prior to Closing, Shire and Duramed will establish a mutually
acceptable and prompt communication and interaction process to ensure to Duramed
the prompt and orderly transfer of the Product NDA. Promptly after Closing, the
Parties shall file with the FDA and any other relevant Regulatory Authorities
all information required in order to transfer the Product NDA from Shire to
Duramed, including the letter to the FDA authorizing the transfer in the form
attached hereto as Exhibit E (the “FDA Letter”). Where required, Duramed shall
also promptly file an application or license variation to Regulatory Authorities
or other government/health agencies. Shire shall file the information required
of a former owner, and Duramed shall file the information required of a new
owner, at each Party’s own expense. Both Duramed and Shire also agree to use all
commercially reasonable efforts to take any actions required by the Regulatory
Authorities or other government/health agencies to effect the transfer of the
Product NDA from Shire to Duramed, and hereby further agree to cooperate with
each other in order to effectuate the foregoing transfer of Product NDA at
Duramed’s expense. The Parties agree to use all commercially reasonable efforts
to complete the filing of the transfer of the Product Registrations within [*]
from the Closing Date. Shire may retain an archival copy of the Product
Registrations, including supplements and records that are required to be kept
under 21 C.F.R. §314.81, but such retention shall not be deemed a license to
Shire of such information nor be deemed to constitute any Shire ownership
interest therein.
     3.2 Responsibility for the Product. From and after the Closing Date, and in
no event later than the effective date of the transfer to Duramed of the
applicable NDA, Duramed shall assume all regulatory responsibilities under
applicable laws in connection with the Product and the Product NDA, including
(a) responding to all medical inquiries, (b) responsibility for reporting any
adverse drug events in connection with the Product, (c) responsibility for
compliance with the Prescription Drug Marketing Act of 1987, as the same may be
amended from time to time, and (d) responsibility for any and all fee
obligations for holders or owners of approved NDAs and Regulatory Approvals
relating to the Product, including those defined under the Prescription Drug
User Fee Act of 1992, as the same may be amended from time to time. In
connection therewith, Shire shall promptly after Closing deliver to Duramed all
records, documentation and other information that Shire has prepared or has had
prepared regarding the development, efficacy, safety and legal compliance of the
Product, including all correspondence with Regulatory Authorities or other
government/health agencies related to the Product. Shire acknowledges that
pursuant to the terms of the Pharmacovigilance Agreement, Shire shall be
responsible for compliance with certain of the foregoing obligations following
the Closing. Without limiting Shire’s obligations under the Pharmacovigilance
Agreement, Shire shall cooperate with Duramed following the Closing to provide
reasonable assistance in connection with Duramed’s regulatory obligations
related to the Product for a period of [*].

- 10 -



--------------------------------------------------------------------------------



 



     3.3 Marketing Activities. Immediately following the Closing, Shire and
Duramed shall send correspondence to each customer and supplier of the Product,
and any other relevant third party agreed to by Shire and Duramed, informing
each such party of the sale and transfer of the Product to Duramed, in
substantially the form attached hereto as Exhibit F.
     3.4 Right of Reference. Duramed shall grant Shire a right of
cross-reference or right of reference, including as that term is defined in 21
C.F.R. Section 314.3(b), to all existing Regulatory Approvals, Drug Master Files
(“DMFs”), and other regulatory submissions relating to the Product. At Shire’s
request [*], Duramed shall provide a copy of any regulatory application or file
relating to Product that is the subject of a right of cross-reference or right
of reference pursuant to this Section.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     4.1 Representations and Warranties of Shire. Shire represents and warrants
to Duramed solely as of the date of this Agreement, subject to such exceptions
as are specifically disclosed in the disclosure schedule supplied by Shire to
Duramed and dated as of the date hereof (the “Shire Disclosure Schedule”) as
follows:
          (a) Organization and Standing. Shire is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation, with full corporate power and authority to carry on the Adderall
Business and to own or lease and to operate its properties in the places where
such business is conducted and such properties are owned, leased or operated.
          (b) Power and Authority. Shire has all requisite corporate power and
authority to execute, deliver, and perform this Agreement, and the other
Transaction Agreements, and the other agreements and instruments to be executed
and delivered by it pursuant hereto and thereto, and to consummate the
transactions contemplated herein and therein.
          (c) No Conflicts. The execution, delivery and performance by Shire of
this Agreement and the other Transaction Agreement, and the consummation of the
transactions contemplated hereby and thereby, do not and will not conflict with
or result in a violation of or a default under (with or without the giving of
notice or the lapse of time or both) (i) any applicable law, (ii) the
certificate of incorporation or by-laws or other organizational documents of
Shire, or (iii) any Contract or other contract, agreement, instrument, judgment,
order or decree to which Shire is a party or by which Shire may be bound or
affected.
          (d) Financial Information. Shire has provided to Duramed [*], and for
the [*] (“Financial Information”). Such information was derived from the books
and records of Shire and was prepared by Shire in good faith and fairly
presents, in all material respects, the sales of Product in the Territory for
the periods shown. No representations or warranties whatsoever are made with
respect to any financial projections.
          (e) Corporate Action; Binding Effect. Shire has duly and properly
taken all action required by law, its organizational documents, or otherwise, to
authorize the execution, delivery, and performance by it of this Agreement, the
other Transaction Agreements, and the

- 11 -



--------------------------------------------------------------------------------



 



           other agreements and instruments to be executed and delivered by it
pursuant hereto and thereto and the consummation of transactions contemplated
hereby and thereby. This Agreement has been duly executed and delivered by Shire
and constitutes, and the other Transaction Agreements and the other agreements
and instruments contemplated hereby and thereby when duly executed and delivered
by Shire will constitute, legal, valid, and binding obligations of Shire
enforceable against it in accordance with their respective terms, except as
enforcement may be affected by bankruptcy, insolvency, or other similar laws and
by general principles of equity.
          (f) Consents. No consent or approval of, or filing with or notice to,
any Regulatory Authority or Governmental Authority is required or necessary to
be obtained by Shire or on its behalf in connection with the execution,
delivery, and performance of this Agreement or to consummate the transactions
contemplated hereby and thereby, except (i) in connection with the transfer of
the Product Registrations, (ii) the notification requirements of the HSR Act, or
(iii) as relates solely to Duramed.
          (g) Assets.
               (i) Shire or one of its Affiliates owns and has good and
marketable title to all the Purchased Assets, in each case free and clear of any
and all Liens other than Permitted Liens.
               (ii) Except for Excluded Assets, there are no assets or
properties used in the operation of the Adderall Business and owned by any
Person other than Shire that will not be sold or licensed to Duramed hereunder.
The Purchased Assets [*] for the [*] or are [*], and [*] and, [*] Shire [*] the
Purchased Assets [*] or in the [*] with the [*].
          (h) Litigation or Disputes. Except as set forth on Schedule 4.1(h),
there is no claim, action, suit, demand, citation, grievance, subpoena, inquiry,
proceeding, investigation, or arbitration relating to the Product, the Purchased
Assets or the Adderall Business pending or, to Shire’s knowledge, threatened
against Shire or any of its Affiliates by or before any Regulatory Authority,
federal, state, or other governmental court, department, commission, or board
(whether domestic or foreign). Except as set forth on Schedule 4.1(h), there is
not currently outstanding against Shire or any of its Affiliates any judgment,
decree, injunction, rule or order of any Regulatory Authority or Governmental
Authority relating to the Purchased Assets or the Adderall Business.
               (i) Licensed Patents, Technical Data and Other Intellectual
Property.
               (i) Shire owns or has the lawful right and license to use the
Licensed Patents.
               (ii) Shire has not received any written notice, and Shire
otherwise has no knowledge of, the infringement by any Person of any Licensed
Patent or the Technical Data.
               (iii) Shire owns all of the Technical Data. The Technical Data
contains all of the technical, scientific, chemical, biological, pharmacological
and toxicological data generated by Shire for the Product.

- 12 -



--------------------------------------------------------------------------------



 



               (iv) Shire has the full right, power and authority to grant the
Licenses as described herein.
               (v) The Licensed Patents have been duly registered with, filed in
or issued by, as the case may be, the United States Patent and Trademark Office
and the Canadian Intellectual Property Office.
               (vi) No claim or demand of any Person has been made nor is there
any proceeding that is pending, or to the knowledge of Shire, threatened, which
(i) challenges the rights of Shire in respect of the Licensed Patents, Technical
Data, Product Trademark or Product Trade Dress or (ii) asserts that Shire or any
of its Affiliates is infringing, or is otherwise in conflict with, or is
required to pay any royalty, license fee, charge or other amount with regard to,
any such Intellectual Property of any third party. None of the Licensed Patents,
Technical Data, Product Trademark or Product Trade Dress is subject to any
outstanding order, ruling, decree, judgment or stipulation by or with any court,
arbitrator, or administrative agency. To Shire’s knowledge, the sale of the
Product does not infringe or otherwise conflict with any rights of any Person in
respect of any Intellectual Property.
          (j) Compliance with Laws. Shire has conducted its operations in
connection with the Purchased Assets and the manufacture and sale of the Product
in the Territory in material compliance with all applicable laws. Except as set
forth on Schedule 4.1(j), Shire has not received any written notice of violation
of any applicable law from any Regulatory Authority or Governmental Authority
relating to the Adderall Business, the Purchased Assets or the Product within
the past [*].
          (k) Regulatory Issues. Except as set forth in Schedule 4.1(k), during
the [*] prior to the date of this Agreement, with respect to the Product in the
Territory, the Purchased Assets or the Adderall Business, neither Shire nor any
of its Affiliates has received or been subject to (i) any FDA Form 483’s
relating to the Product, (ii) any FDA Notices of Adverse Findings relating to
the Product, or (iii) any warning letters or other written correspondence from
the FDA or any other Regulatory Authority concerning the Product in which the
FDA or such other Regulatory Authority asserted that the operations of Shire
were not in compliance with applicable law, with respect to the Product or the
Adderall Business. Except as discussed in Schedule 4.1(k) or as would not have a
Product Material Adverse Effect, during the last [*] there has not been any
occurrence of any product recall, market withdrawal or replacement, or post-sale
warning conducted by or on behalf of Shire concerning the Product, any product
recall, market withdrawal or replacement conducted by or on behalf of any entity
as a result of any alleged defect in the Product or the Technical Data.
          (l) Product Warranties. Except for warranties arising solely pursuant
to applicable law, (i) Shire has not made any warranties express or implied,
written or oral, to any third party with respect to the Product and (ii) there
are no pending or threatened claims with respect to any such warranty, and
except for the warranties arising solely pursuant to applicable law, Shire has
no any liability with respect to any such warranty, whether known or unknown,
absolute, accrued, contingent or otherwise and whether due or to become due.

- 13 -



--------------------------------------------------------------------------------



 



          (m) Taxes. There are no Liens for Taxes upon the Purchased Assets or
the rights granted under the Licenses except for Permitted Liens. None of the
Purchased Assets is “tax-exempt use property” within the meaning of Section 168
of the Code.
          (n) Other. In the past [*], to Shire’s knowledge (i) there has not
been a Product Material Adverse Effect that is not otherwise generally known to
the public, and (ii) the Product has been distributed by Shire only in the
United States.
     4.2 Disclaimer of Warranties. EXCEPT AS EXPRESSLY PROVIDED HEREIN, SHIRE
PROVIDES THE PURCHASED ASSETS AND LICENSES “AS IS” AND SHIRE DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE PURCHASED ASSETS AND THE
LICENSES, INCLUDING THE WARRANTY OF MERCHANTABILITY AND THE WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE.
     4.3 Representations and Warranties of Duramed. Duramed represents and
warrants to Shire, subject to such exceptions as are specifically disclosed in
the disclosure schedule supplied by Duramed to Shire and dated as of the date
hereof (the “Duramed Disclosure Schedule”), as follows:
          (a) Organization and Standing. Duramed is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation.
          (b) Power and Authority. Duramed has all requisite corporate power and
authority to execute, deliver, and perform this Agreement, and the other
Transaction Agreements, and the other agreements and instruments to be executed
and delivered by it pursuant hereto and thereto, and to consummate the
transactions contemplated herein and therein.
          (c) No Conflicts. The execution, delivery and performance by Duramed
of this Agreement and the other Transaction Agreement, and the consummation of
the transactions contemplated hereby and thereby, do not and will not conflict
with or result in a violation of or a default under (with or without the giving
of notice or the lapse of time or both) (i) any law applicable to Duramed, (ii)
the certificate of incorporation or by-laws or other organizational documents of
Duramed or (iii) except as set forth in Section 4.3(c) of Duramed Disclosure
Schedule, any Contract or other contract, agreement, instrument, judgment, order
or decree to which Duramed is a party or by which Duramed may be bound or
affected, except in the case of clauses (iii), as would not have a Duramed
Material Adverse Effect.
          (d) Corporate Action; Binding Effect. Duramed has duly and properly
taken all action required by law, its organizational documents, or otherwise, to
authorize the execution, delivery, and performance by it of this Agreement, the
other Transaction Agreements, and the other agreements and instruments to be
executed and delivered by it pursuant hereto and thereto and the consummation of
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by Duramed and constitutes, and the other Transaction
Agreements and the other agreements and instruments contemplated hereby and
thereby when duly executed and delivered by Duramed will constitute, legal,
valid, and binding obligations of Duramed enforceable against it in accordance
with their respective terms, except as enforcement

- 14 -



--------------------------------------------------------------------------------



 



           may be affected by bankruptcy, insolvency, or other similar laws and
by general principles of equity.
          (e) Litigation or Disputes; Compliance with Laws. There is no claim,
action, suit, demand, citation, grievance, subpoena, inquiry, proceeding,
investigation, or arbitration pending or, to Duramed’s knowledge, threatened
against Duramed by or before any Regulatory Authority, federal, state, or other
governmental court, department, commission, or board (whether domestic or
foreign) and, to Duramed’s knowledge, Duramed is not in violation of or in
default with any applicable law, the result of any of which, either individually
or cumulatively, would have a Duramed Material Adverse Effect.
          (f) Consents. No consent or approval of, or filing with or notice to,
any Regulatory Authority or Governmental Authority is required or necessary to
be obtained by Duramed in connection with the execution, delivery, and
performance of this Agreement or the other Transaction Agreements or to
consummate the transactions contemplated hereby and thereby, except (i) in
connection with the transfer of the Product Registrations, (ii) the notification
requirements of the HSR Act or (iii) as relates solely to Shire.
          (g) Financing. As of the date of this Agreement, Duramed has access
to, and as of the Closing Date, Duramed will have, sufficient funds necessary to
pay the Purchase Price.
     4.4 Survival of Representations/Warranties. All of the representations and
warranties of Shire contained in Section 4.1 shall survive the Closing and
continue in full force and effect for a period of [*] thereafter, provided that
(a) all representations and warranties provided in Sections 4.1(b), 4.1(c),
4.1(f), and 4.1(g), shall survive [*] and (b) the representations and warranties
set forth in Section 4.1(m) shall survive until [*] after the end of the
applicable statute of limitations. All of the representations and warranties set
forth of Duramed contained in Section 4.3 shall survive the Closing and continue
in full force and effect for a period of [*] thereafter, provided that all
representations and warranties provided in Sections 4.3(b), 4.3(c), 4.3(d) and
4.3(f) shall survive [*].
     4.5 Brokers. Each Party represents that no agent, broker, investment
banker, financial advisor or other Person, is or will be entitled to any
brokers’ or finder’s fee or any other commission or similar fee in connection
with this Agreement or any of the transactions contemplated hereby.
ARTICLE 5
CONDITIONS TO CLOSING
     5.1 Conditions to Obligations of Duramed. The obligations of Duramed
hereunder to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, at or before the Closing, as applicable, of each of
the following conditions (all or any of which may be waived in whole or in part
by Duramed, but only in writing, in its sole discretion):
          (a) Representations and Warranties. The representations and warranties
made by Shire in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as though made on and as of the Closing
Date or, in the case of representations and warranties made as of a specified
date earlier than the Closing Date, on and as of such earlier date.

- 15 -



--------------------------------------------------------------------------------



 



          (b) Performance. Shire shall have performed and complied with, in all
material respects, the agreements, covenants and obligations required by this
Agreement to be so performed or complied with by Shire at or before the Closing.
          (c) Orders and Laws. There shall not be in effect on the Closing Date
any judgment, order, decree, ruling or charge restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement. No court or other Governmental
Authority shall have determined any applicable law to make illegal the
consummation of the transactions contemplated hereby, and no proceeding with
respect to the application of any such applicable law to such effect shall be
pending.
          (d) HSR. The applicable waiting period under the HSR Act, if any,
shall have been terminated or expired.
          (e) Effective Date. The Settlement Agreement shall have become
effective in accordance with its terms.
          (f) Deliveries. Shire shall have executed and delivered the item
described in Section 2.7(d).
          (g) FDA Letter. The FDA Letter shall have been executed by Duramed and
Shire in preparation for filing.
          (h) Product Material Adverse Effect. There shall not have occurred, or
be continuing, a Product Material Adverse Effect.
          (i) Other Agreements. Duramed and Shire or its Affiliate shall have
executed and delivered the other Transaction Agreements.
     5.2 Conditions to Obligations of Shire. The obligations of Shire hereunder
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing, as applicable, of each of the following
conditions (all or any of which may be waived in whole or in part by Shire, but
only in writing, in its sole discretion):
          (a) Representations and Warranties. The representations and warranties
made by Duramed in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as though made on and as of the Closing
Date or, in the case of representations and warranties made as of a specified
date earlier than the Closing Date, on and as of such earlier date.
          (b) Performance. Duramed shall have performed and complied with, in
all material respects, the agreements, covenants, and obligations required by
this Agreement to be so performed or complied with by Duramed at or before the
Closing.
          (c) Orders and Laws. There shall not be in effect on the Closing Date
any judgment, order, decree, ruling or charge restraining, enjoining, or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement. No court or other Governmental
Authority shall have determined any applicable law to make illegal

- 16 -



--------------------------------------------------------------------------------



 



           the consummation of the transactions contemplated hereby or by the
other Transaction Agreements, and no proceeding with respect to the application
of any such applicable law to such effect shall be pending.
          (d) HSR. The applicable waiting period under the HSR Act, if any,
shall have been terminated or expired.
          (e) Effective Date. The Settlement Agreement shall have become
effective in accordance with its terms.
          (f) Deliveries. Duramed shall have executed and delivered to Shire the
items described in Section 2.7(b) and 2.7(d).
          (g) FDA Letter. The FDA Letter shall have been executed by Shire and
Duramed in preparation for filing.
          (h) Other Agreements. Duramed and Shire or its Affiliate shall have
executed and delivered the other Transaction Agreements.
ARTICLE 6
COVENANTS
     6.1 HSR Filing.
          (a) To the extent necessary, each of Duramed and Shire shall
simultaneously with the filing of the Settlement Agreement with the Federal
Trade Commission and the Antitrust Division of the U.S. Department of Justice,
file with the Federal Trade Commission and the Antitrust Division of the U.S.
Department of Justice any notification and report form required of it in the
reasonable opinion of both Parties under the HSR Act with respect to the
transactions contemplated hereby. The Parties shall cooperate with one another
to the extent necessary in the preparation of any notification and report form
required to be filed under the HSR Act and in the response to any request for
information, including any Second Request for information issued under the HSR
Act. Each Party shall be responsible for its own costs and expenses associated
with any filing under the HSR Act; provided, however, that Duramed shall be
responsible for all filing fees required by the HSR Act.
          (b) Duramed and Shire will cooperate and use all reasonable efforts to
make all other registrations, filings and applications, to give all notices and
to obtain as soon as practicable all governmental and other consents, transfers,
approvals, orders, qualifications, authorizations, permits and waivers, if any,
and to do all other things, necessary or desirable for the consummation of the
transactions contemplated hereby.
          (c) Duramed shall be [*] of this Agreement, or [*] of the HSR waiting
period by the FTC and/or DOJ, including [*] Section 7A(e) of the Clayton Act and
16 C.F.R. Section 803.20 .

- 17 -



--------------------------------------------------------------------------------



 



     6.2 Conduct of the Business Until Closing. Except for the actions taken or
omitted to be taken pursuant to the prior written consent of Duramed, which
consent shall not be unreasonably withheld or delayed, from the date of this
Agreement until the Closing, Shire shall:
          (a) carry on the Adderall Business in, and only in, the ordinary
course, in substantially the same manner as heretofore conducted;
          (b) perform in all material respects all of its obligations under any
agreements and instruments relating to or affecting the Purchased Assets, and
comply in all material respects with all laws applicable to it, the Purchased
Assets or the Adderall Business;
          (c) not enter into or assume any material agreement, contract or
instrument relating to the Purchased Assets, or enter into or permit any
material amendment, supplement, waiver or other modification in respect thereof;
and
          (d) not make any material change in the selling, distribution,
pricing, advertising or collection practices for the Product, including any
special effort or program to sell, consign or solicit order for the Product to
customers or to discount, factor or collect sooner than normal any accounts
receivable.
     6.3 Post-Closing Orders and Payments. From and after the Closing Date,
Shire shall (i) not accept any purchase orders on behalf of Duramed,
(ii) promptly deliver to Duramed any purchase orders for Product received after
the Closing and any payments received from third parties for Product purchased
from Duramed after the Closing, and (iii) refer all inquiries it shall receive
with respect to the Product, to Duramed or its designee. Likewise, Duramed shall
promptly deliver to Shire any payments Duramed receives from third parties for
Product purchased from Shire prior to the Closing.
     6.4 Right to Investigate. After the date hereof up to the Closing, Shire
shall afford to representatives of Duramed reasonable access to offices, plants,
properties, books and records of Shire relating to the Product and the Purchased
Assets, during normal business hours, in order that Duramed may have an
opportunity to make such reasonable investigations as it desires with respect to
the Product.
     6.5 Retention of Records. Shire will, and will cause each of its Affiliates
to, retain all books and records relating to the Adderall Business and the
Purchased Assets in the United States in accordance with Shire’s record
retention policies as presently in effect or as otherwise required by law.
     6.6 Non-Solicitation.
          (a) During the period commencing upon the signing of this Agreement
and ending upon the first anniversary of the Closing Date, Duramed (which for
purposes of this Section 6.6 includes its Affiliates) shall not, either directly
or indirectly, solicit, recruit, induce, encourage or attempt to solicit,
recruit, induce or encourage any employee of Shire or its Affiliates who work,
or at any time within [*] prior to the Closing Date, worked, on matters
involving the Product to terminate his or her employment relationship with Shire
or its Affiliates and become employed by Duramed or become employed by an
independent contractor for

- 18 -



--------------------------------------------------------------------------------



 



           Duramed, whether or not such employee is a full-time employee and
whether or not such employment relationship is pursuant to a written agreement
or is at-will. Nothing in this Section 6.6(a) shall apply if the employee is
hired in response to a public advertisement or general solicitation disseminated
by either Party.
          (b) Prior to the Closing Date, neither Shire nor any of its Affiliates
or any Person acting on their behalf shall (i) solicit or encourage any
inquiries or proposals for, or enter into any discussions with respect to, the
acquisition of any properties and assets held for use in connection with,
necessary for the conduct of, or otherwise material to, the Adderall Business
(an “Acquisition Transaction”) or (ii) furnish or cause to be furnished any
non-public information concerning the Adderall Business to any Person (other
than Duramed), for purposes of facilitating an Acquisition Transaction. Shire
shall promptly notify Duramed of any inquiry or proposal received by Shire with
respect to any such Acquisition Transaction. Shire shall not sell, transfer or
otherwise dispose of, grant any option or proxy to any Person with respect to,
create any Lien upon, or transfer any interest in, any Purchased Asset, other
than in the ordinary course of business and consistent with this Agreement.
     6.7 Managed Markets.
          (a) On the Closing Date and to the extent permitted by applicable law,
Duramed shall become responsible for the marketing and promotion of Duramed
Labeled Product across all managed market and government segments in the
Territory and with respect thereto, shall have exclusive responsibility for:
(i) contract execution, (ii) government reporting, rebate and chargeback
processing and payment, federal supply schedule calculations and pricing
schedules, (iii) contract compliance, monitoring and audits, and (iv) contract
administration and claims processing (collectively, the “Managed Market
Activities”). Without limiting the generality of the foregoing, with respect to
rebates under Medicaid and federal supply service contracts, Duramed shall
assume following the Closing Date responsibility therefor under its own Medicaid
and federal supply service contracts. On or prior to the Closing Date Duramed
shall have obtained its own NDC number for the Product and shall ensure that all
sales of Product by Duramed can be accomplished under the NDC number of Duramed.
Duramed shall use its new NDC numbers on all invoices, orders and other
communications with customers and Regulatory Authorities or other governmental
entities. Following the Closing Date, Duramed shall be responsible for the
processing, payment, administration and support of (x) all chargebacks under any
government, managed market or other contract (“Chargebacks”) and (y) all rebates
due pursuant to any United States government (federal or state) rebate program
under any government, managed market or other contract (“Rebates”) for Duramed
Labeled Product. Shire shall be responsible for the processing, payment,
administration and support of all Chargebacks and Rebates for Shire Labeled
Product.
          (b) Shire shall provide Duramed with all information relating to the
Product and the prices thereof that Duramed reasonably requires in order to
comply with applicable rules and regulations relating to Medicaid Rebates. When
requested, such information shall be provided by Shire to Duramed promptly, and
in any event, within [*] after Duramed’s written request therefor. Promptly
after the Closing Date, Shire shall provide Duramed with the baseline Average
Manufacturers Price (“AMP”) for the Product. Within [*] after the end of the [*]
after

- 19 -



--------------------------------------------------------------------------------



 



           the Closing Date, Duramed shall calculate a unit (tablet/capsule) AMP
and “Best Price” for the Product and provide such calculations in writing to
Shire.
          (c) Shire shall provide to Duramed within [*] after request therefor
all information reasonably requested by Duramed to enable Duramed to calculate
the price to be paid for each Product by a “covered entity” under the Public
Health Service Act, as defined in 42 U.S.C. § 256b(a)(4).
          (d) Shire shall use reasonable best efforts to terminate all Contracts
providing for the payment of commercial Rebates with respect to the Product
(“Rebate Contracts”) as of the [*] following the Closing. Shire shall not assign
to Duramed, and Duramed shall not assume from Shire, any of the Rebate
Contracts. Shire shall continue processing Rebates owed under the Rebate
Contracts with respect to Product dispensed prior to the termination of such
Rebate Contracts. Upon Closing, Shire shall issue a letter to commercial Rebate
customers advising such customers of Shire’s responsibilities in connection with
Rebate Contracts and associated Rebates.
          (e) Shire shall use reasonable best efforts to terminate all Contracts
providing for payment of Chargebacks to government and commercial customers with
respect to Product (“Chargeback Contracts”) upon Closing. Shire shall not assign
to Duramed, and Duramed shall not assume from Shire, any of the Chargeback
Contracts. Upon Closing, Shire shall issue a letter to the trade (wholesalers
and distributors) and to commercial Chargeback customers advising such customers
of Shire’s responsibilities in connection with Chargeback Contracts and
associated Chargebacks and administrative fees.
     6.8 Returns. From and after the Closing Date (a) Shire shall be solely
responsible, at its own cost and expense, for the processing, payment,
administration and support of all returns of Shire Labeled Product, regardless
of when the return is made, and (b) Duramed shall be solely responsible, at its
own cost and expense, for the processing, payment, administration and support of
all returns of Duramed Labeled Product. If any quantities of Duramed Labeled
Products are returned to Shire, Shire shall notify Duramed as soon as
practicable and ship them to the facility designated by Duramed at Duramed’s
cost. Shire, at its option, may advise the customer who made the return that
Duramed Labeled Products should have been returned to Duramed. At Duramed’s
request, Shire shall destroy the Duramed Labeled Products and Duramed shall
reimburse Shire for such cost of destruction. If any quantities of Shire Labeled
Products are returned to Duramed, Duramed shall notify Shire as soon as
practicable and ship them to the facility designated by Shire at Shire’ cost. At
Shire’s request, Duramed shall destroy Shire Labeled Products and Shire shall
reimburse Duramed for such cost of destruction.
     6.9 Certain Sales. Duramed shall not sell any Product following the Closing
Date under Shire’s NDC Number or any Shire labeling or packaging material for
the Product. Shire shall not sell any Product following the Closing except
pursuant to the Supply Agreement.
ARTICLE 7
INDEMNIFICATION
     7.1 Indemnification by Shire. From and after the Closing, Shire shall
reimburse and indemnify Duramed, Duramed’s Affiliates, and their respective
officers, directors, employees,

- 20 -



--------------------------------------------------------------------------------



 



and agents in respect of, and hold each of them harmless from and against, any
and all Losses suffered, incurred, or sustained by any of them or to which any
of them becomes subject, resulting from, arising out of, or relating to:
          (a) the Retained Liabilities or the Excluded Assets;
          (b) any misrepresentation or breach of representation or warranty by
Shire made or contained in this Agreement;
          (c) any failure of Shire to materially perform or observe any covenant
or agreement to be performed or observed by Shire pursuant to this Agreement;
          (d) any action or inaction of Shire with respect to the Purchased
Assets prior to the Closing Date, except for Losses arising as a result of
Liabilities expressly included in the Assumed Liabilities; and
          (e) any product liability claim with respect to the Shire Labeled
Product sold prior to the Closing.
     7.2 Indemnification by Duramed. From and after the Closing, Duramed shall
reimburse and indemnify Shire, Shire’s Affiliates and their respective officers,
directors, employees, and agents in respect of, and hold each of them harmless
from and against, any and all Losses suffered, incurred, or sustained by any of
them or to which any of them becomes subject, resulting from, arising out of, or
relating to:
          (a) the Assumed Liabilities;
          (b) any misrepresentation or breach of representation or warranty by
Duramed made or contained in this Agreement;
          (c) any failure by Duramed to materially perform or observe any
covenant or agreement to be performed or observed by Duramed pursuant to this
Agreement; and
          (d) any action or inaction of Duramed with respect to the Purchased
Assets after the Closing Date.
     7.3 Limitation of Liability.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, no amounts of indemnity shall be payable as a result of any claim in
respect of a Loss arising under Section 7.1 unless and until the indemnified
parties thereunder have suffered, incurred, sustained, or become subject to
Losses referred to in such Sections in excess of [*] in the aggregate (in which
event the indemnifying Party shall be liable for the entire amount of such
Losses).
          (b) The maximum aggregate liability of Shire under this Article 7
shall not exceed [*], provided, however, that Losses related to or arising out
of any Third Party Claim shall not be subject to any such limitation.

- 21 -



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary contained in this
Agreement, no amounts of indemnity shall be payable as a result of any claim in
respect of a Loss arising under Sections 7.1 or 7.2:
               (i) with respect to any Loss, to the extent that the Party
seeking indemnification had a reasonable opportunity, but failed, in good faith
to mitigate the Loss; or
               (ii) with respect to any Loss, to the extent that such Loss is
caused by (A) any misrepresentation or breach of warranty, covenant or agreement
by the Party seeking indemnification in the Agreement or (B) the gross
negligence or intentional misconduct of such Party or its Affiliates or any of
their respective officers, directors, employees, or agents.
          (d) No Party hereto shall be entitled to any indemnification under
Section 7.1(b) or Section 7.2(b), as applicable, if (i) the other Party shall
have notified such Party in writing on or prior to the Closing Date, or
disclosed to such Party in the Shire Disclosure Schedule or the Duramed
Disclosure Schedule, as applicable and as may be supplemented or amended prior
to the Closing Date, of the breach of, or inaccuracy in, such representation or
warranty and (ii) such Party has permitted the Closing to occur.
     7.4 No Consequential Damages. IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY
OTHER PARTY FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EXCEPT TO THE
EXTENT THAT SUCH DAMAGES ARISE FROM THIRD PARTY CLAIMS SUBJECT TO
INDEMNIFICATION UNDER ARTICLE 7.
     7.5 Procedures for Indemnification for Third Party Claims.
          (a) In the case of a third party claim or demand (“Third Party Claim”)
made by any Person who is not a Party to this Agreement (or an Affiliate
thereof) as to which a Party (the “Indemnitor”) may be obligated to provide
indemnification pursuant to this Agreement, such Party seeking indemnification
hereunder (“Indemnitee”) will notify the Indemnitor in writing of the Third
Party Claim (and specifying in reasonable detail the factual basis for the Third
Party Claim and to the extent known, the amount of the Third Party Claim)
reasonably promptly after becoming aware of such Third Party Claim; provided,
however, that failure to give such notification will not affect the
indemnification provided hereunder except to the extent the Indemnitor shall
have been actually prejudiced as a result of such failure.
          (b) If a Third Party Claim is made against an Indemnitee, the
Indemnitor will be entitled, within [*] after receipt of written notice from the
Indemnitee of the commencement or assertion of any such Third Party Claim, to
assume the defense thereof (at the expense of the Indemnitor) with counsel
selected by the Indemnitor and reasonably satisfactory to the Indemnitee, for so
long as the Indemnitor is conducting a good faith and diligent defense. Should
the Indemnitor so elect to assume the defense of a Third Party Claim:
               (i) the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense thereof; provided, however, that if under applicable standards
of professional conduct a conflict of

- 22 -



--------------------------------------------------------------------------------



 



interest exists between the Indemnitor and the Indemnitee in respect of such
claim, such Indemnitee shall have the right to employ separate counsel (which
shall be reasonably satisfactory to the Indemnitor) to represent such Indemnitee
with respect to the matters as to which a conflict of interest exists and in
that event the reasonable fees and expenses of such separate counsel shall be
paid by such Indemnitor; and provided further, that the Indemnitor shall only be
responsible for the reasonable fees and expenses of one separate counsel for
such Indemnitee;
               (ii) so long as the Indemnitor is conducting the defense of the
Third Party Claim in accordance with Section 7.1 or 7.2, as the case may be, the
Indemnitee may retain separate co-counsel at its sole cost and expense and
participate if reasonably practicable in the defense of the Third Party Claim;
               (iii) the Indemnitor will promptly supply to the Indemnitee
copies of all material correspondence and documents relating to or in connection
with such Third Party Claim and keep the Indemnitee informed of developments
relating to or in connection with such Third Party Claim, as may be reasonably
requested by the Indemnitee (including providing to the Indemnitee on reasonable
request updates and summaries as to the status thereof); and
               (iv) all Indemnitees shall reasonably cooperate with the
Indemnitor in the defense thereof (such cooperation to be at the expense,
including reasonable legal fees and expenses, of the Indemnitor).
          (c) If the Indemnitor does not elect to assume control of the defense
of any Third Party Claim within the [*] period set forth above, or if such good
faith and diligent defense is not being or ceases to be conducted by the
Indemnitor, the Indemnitee shall have the right, at the expense of the
Indemnitor, after [*] notice to the Indemnitor of its intent to do so, to
undertake the defense of the Third Party Claim for the account of the Indemnitor
(with counsel selected by the Indemnitee), and to compromise or settle such
Third Party Claim, exercising reasonable business judgment.
          (d) If the Indemnitor acknowledges in writing its obligation to
indemnify the Indemnitee for a Third Party Claim, the Indemnitee will agree to
any settlement, compromise, or discharge of such Third Party Claim that the
Indemnitor may recommend that by its terms obligates the Indemnitor to pay the
full amount of Losses (whether through settlement or otherwise) in connection
with such Third Party Claim and unconditionally and irrevocably releases the
Indemnitee completely from all Liability in connection with such Third Party
Claim; provided, however, that, without the Indemnitee’s prior written consent,
the Indemnitor shall not consent to any settlement, compromise, or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
to agree to any such settlement, compromise, or discharge, that provides for
injunctive or other nonmonetary relief affecting the Indemnitee. If the
Indemnitor acknowledges in writing its obligation to indemnify the Indemnitee
for a Third Party Claim, the Indemnitee shall not (unless required by law) admit
any liability with respect to, or settle, compromise or discharge, such Third
Party Claim without the Indemnitor’s prior written consent (which consent shall
not be unreasonably withheld or delayed).

- 23 -



--------------------------------------------------------------------------------



 



     7.6 Losses That Are Not Third Party Claims. Any claim on account of Losses
which does not involve a Third Party Claim shall be asserted by reasonably
prompt written notice (stating in reasonable detail, the basis of such claim and
a reasonable estimate of the amount thereof) given by the Indemnitee to the
Indemnitor. For a period of [*] from and after receipt of the written notice,
the Parties shall attempt in good faith to resolve such claim for
indemnification. If the Parties are unable to resolve such claim, the Indemnitee
may thereafter pursue any and all remedies at its disposal to enforce said
indemnification claim.
     7.7 Termination of Indemnification Obligations. The obligations of each
Party to indemnify, defend and hold harmless the other Party and other
Indemnitees (a) pursuant to Sections 7.1(b) and 7.2(b) shall terminate when the
applicable Survival Period expires pursuant to Section 4.4, and (b) pursuant to
Sections 7.1(a), (c), (d) and (e), and Sections 7.2(a), (c) and (d) shall
survive until the earlier of the expiration of the applicable statute of
limitations, if any, and the sixth (6th) anniversary of the Closing Date;
provided, however, that such obligations to indemnify, defend, and hold harmless
shall not terminate with respect to any individual item as to which the
Indemnitee shall have before the expiration of the Survival Period, made a claim
by delivering a written notice (stating in reasonable detail the basis of such
claim and a reasonable estimate of the amount thereof) to the Indemnitor.
     7.8 Other Matters. In the event of payment in full by an Indemnitor to any
Indemnitee in connection with any Third Party Claim, such Indemnitor will be
subrogated to and shall stand in the place of such Indemnitee as to any events
or circumstances in respect of which such Indemnitee may have any right or claim
relating to such Third Party Claim against any claimant or plaintiff asserting
such Third Party Claim or against any other Person. Such Indemnitee will
cooperate with such Indemnitor in a reasonable manner, and at the cost and
expense of such Indemnitor, in prosecuting any subrogated right or claim.
     7.9 Other Limitations.
          (a) For the avoidance of doubt and without limitation to the
provisions of Articles 4 and 5, an Indemnitor shall have no obligation to
indemnify, defend and hold harmless an Indemnitee from and against any portion
of Losses under Section 7.1 or Section 7.2 to the extent that such portion of
such Losses results directly from any action taken by, or at the express written
request of, such Indemnitee. Neither Party nor any of its respective Affiliates
shall have or be subject to any liability to the other Party, its Affiliates or
any other Person resulting from the distribution to, or use of any information,
documents or materials made available to it by the other Party, including any
information, documents or materials in any data rooms, management presentations
or other form in expectation of the transactions contemplated hereby.
          (b) No liability shall arise in respect of any breach of any
representation, warranty, covenant or agreement herein to the extent that
liability for such breach occurs (or is increased) directly as a result of any
retrospective application of a change in applicable law, or in accounting
policies, procedures or practices, announced by a Governmental Authority or, if
not announced in advance of taking effect, taking effect, after the Closing
Date, unless Shire or Duramed, as the case may be, knew of any such
retrospective application of a change in applicable law, or in such accounting
policies, procedures or practices at the time of Closing.

- 24 -



--------------------------------------------------------------------------------



 



          (c) No Party shall be entitled to recover any Losses or other amounts
due from the other Party pursuant to this Agreement by retaining or setting off
amounts (whether or not such amounts are liquidated or reduced to judgment)
against any amounts due or to become due from such first Party to such second
Party hereunder or under any Transaction Agreement or under any document or
instrument delivered pursuant hereto or thereto or in connection herewith or
therewith. For the avoidance of doubt, the foregoing is without prejudice to any
right of set-off expressly provided for in any Transaction Agreement, which does
not involve setting off amounts due under this Agreement.
          (d) All amounts paid by Shire or Duramed under this Article 7 shall be
treated for all purposes as adjustments to the Purchase Price except to the
extent such treatment is not permitted by applicable law. In the event that
treatment as an adjustment to the Purchase Price is disputed by any taxing
authority, the Party receiving notice of such dispute shall promptly notify and
consult with the other Party concerning resolution of such dispute.
     7.10 Exclusive Remedy. Other than in the case of fraud, the indemnification
provided to any Person pursuant to this Article 7 shall be such Person’s sole
remedy for any claims arising hereunder, or otherwise in connection with or
arising out of the transactions described herein, including any breach by any
Party hereto of any representation, warranty, or covenant contained in this
Agreement, or in any certificate or document (to the extent such certificate or
documents relate to matters covered by the representation, warranties, or
covenants contained herein) required to be delivered in connection herewith,
provided that nothing herein shall limit the rights of either Party to seek and
obtain injunctive relief to specifically enforce the other Party’s obligations.
     7.11 Net Losses and Subrogation.
          (a) Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by an Indemnitee shall be calculated
after giving effect to: (i) any insurance proceeds received by the Indemnitee
(or any of its Affiliates) with respect to such Losses; (ii) any Tax benefit
realized by the Indemnitee (or any of its Affiliates) arising from the facts or
circumstances giving rise to such Losses; and (iii) any recoveries obtained by
the Indemnitee (or any of its Affiliates) from any other third party. Each
Indemnitee shall exercise its reasonable efforts to obtain such proceeds,
benefits and recoveries, provided that the Indemnitee shall not be obligated to
make such an insurance claim if the Indemnitee in its reasonable judgment
believes that the cost of pursuing such an insurance claim together with any
corresponding increase in insurance premiums or other chargebacks to the
Indemnitee, as the case may be, would exceed the value of the claim for which
the Indemnitee is seeking indemnification. If any such proceeds, benefits or
recoveries are received by an Indemnitee (or any of its Affiliates) with respect
to any Losses after the Indemnitee (or any Affiliate) has received the benefit
of any indemnification hereunder with respect thereto, the Indemnitee (or such
Affiliate) shall pay to the Indemnitor the amount of such proceeds, benefits or
recoveries (up to the amount of the Indemnitor’s payment).
          (b) Upon making any payment to an Indemnitee in respect of any Losses,
the Indemnitor will, to the extent of such payment, be subrogated to all rights
of the Indemnitee (and its Affiliates) against any third party in respect of the
Losses to which such payment relates. Such

- 25 -



--------------------------------------------------------------------------------



 



           Indemnitee (and its Affiliates) and Indemnitor will execute upon
request all instruments reasonably necessary to evidence or further perfect such
subrogation rights.
ARTICLE 8
TERMINATION
     8.1 Termination Prior to Closing. This Agreement may be terminated at any
time prior to Closing:
          (a) by mutual written consent of Duramed and Shire;
          (b) by Duramed or Shire in the event that any competent Governmental
Authority indicates its intention to initiate a judicial or administrative
action to obtain an order, decree or ruling to restrain, enjoin, or otherwise
prohibit the transactions contemplated by this Agreement, and such order,
decree, ruling, or other action shall have become final and non-appealable; or
          (c) by a Party in the event that the other Party (the “Defaulting
Party”) shall have breached, or failed to comply with, any of such Defaulting
Party’s obligations under this Agreement, or any representation or warranty made
by the Defaulting Party shall have been incorrect in any material respects when
made; or
          (d) by either Duramed or Shire if the Closing is not consummated
pursuant to the terms of this Agreement prior to December 31, 2006, provided
that the right to terminate the Agreement under this Section 8.1 (c) shall not
be available to a Party hereto if such Party has failed to perform in all
material respects its obligation under this Agreement and such failure has been
the cause of, or results in, the failure of the Closing to occur on or before
such date.
     8.2 Effect of Termination Prior to Closing. In the event of termination of
this Agreement as provided in Section 8.1, this Agreement shall forthwith become
void and there shall be no liability on the part of either Party hereto except
(a) as set forth in Section 11.1, and (b) nothing herein shall relieve either
Party from Liability for any breach of this Agreement prior to such termination.
ARTICLE 9
PATENT PROSECUTION, MAINTENANCE AND ENFORCEMENT
     9.1 Discretionary Duty to Maintain. Shire may, at its sole discretion and
cost, maintain the Licensed Patents.
     9.2 Abandonment of Maintenance by Shire. Shire shall notify Duramed in the
event it decides at any time to discontinue the maintenance of any Licensed
Patent. Such notification shall be given at least [*] prior to the date on which
such patent will become abandoned. Duramed shall then have the option,
exercisable upon written notification to Shire, to assume full responsibility,
at its discretion and sole cost, for prosecution of the affected maintenance of
such patent. In the event Duramed exercises such option, such Licensed Patent
shall be assigned to Duramed. Shire shall provide all assistance reasonably
necessary to assign to the Duramed all rights, interests and titles of such
Licensed Patent.

- 26 -



--------------------------------------------------------------------------------



 



     9.3 Patent Marking. Duramed and its sublicensees and Affiliates shall mark
all Products made under this Agreement with a notice in accordance with 35
U.S.C. §287.
     9.4 Suits for Infringement of the Licensed Patents. If Shire or Duramed
becomes aware of infringement of any patent included in the Licensed Patents by
a third party, such Party shall promptly notify the other Party in writing to
that effect. If, prior to the expiration of [*] from said notice, Shire has not
obtained a discontinuance of such infringement or brought suit in such country
against the third party infringer and such infringement is relevant in a
material respect to a Product or the Purchased Assets, then Duramed shall have
the right to bring suit in such country against such infringer and join Shire as
a party. The foregoing shall not preclude the Parties from jointly seeking such
discontinuance or bringing suit and, in any event, each Party will cooperate
with the other in any suit and will have the right to consult with the other and
be represented by its own counsel at its own expense. Prior to disposition of
any moneys recovered, the expenses of the Parties in bringing suit shall be
reimbursed out of the moneys recovered, with the Party bringing the suit being
reimbursed first, then fifty percent (50%) of the remainder, if any, of moneys
recovered by either Party upon final judgment or settlement of any infringement
suit shall be retained by the Party bringing the suit, and fifty percent (50%)
shall be paid to the other Party; provided, however, that (a) if Shire has not
obtained a discontinuance of such infringement or brought suit against the third
party infringer and Duramed determines to bring such suit, Duramed shall be
entitled to one hundred percent (100%) of such remainder, and (b) in no event
shall any Party who has not voluntarily joined in the relevant action be
entitled to recovery of any damages hereunder. No settlement by a Party bringing
a suit shall diminish the rights or interests of the other Party without the
other Party’s written consent.
ARTICLE 10
DISPUTE RESOLUTION
     10.1 Disputes. The Parties hereby agree that all disputes arising under
this Agreement shall be referred to a senior executive of Duramed and a senior
executive of Shire (the “Representatives”). If any such matter has not been
resolved within [*] of such referral to the Representatives either Party may
invoke the provisions of Section 10.2 for such dispute. No dispute resolution
procedure set forth in this Agreement shall be construed as an agreement to
arbitrate under any federal or state arbitration Law, including the Federal
Arbitration Act, and shall not deprive a court of competent jurisdiction from
resolving any dispute arising under, or related to, this Agreement.
     10.2 Litigation. Any dispute that is not resolved as provided in the
preceding Section 10.1, whether before or after termination of this Agreement,
may be submitted by either Party only to any court of competent jurisdiction.
This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of New York. The Parties unconditionally and irrevocably agree and
consent to the exclusive jurisdiction of the courts located in New York, NY and
waive any objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby and further agree not to commence any such action, suit or
proceeding except in any such court.
     10.3 Injunctive Relief. Notwithstanding anything to the contrary in this
Agreement, either Party shall have the right to seek temporary injunctive relief
in any court of competent

- 27 -



--------------------------------------------------------------------------------



 



jurisdiction as may be available to such Party under the Laws and rules
applicable in such jurisdiction with respect to any matters arising out of the
other Party’s performance of its obligations under this Agreement.
ARTICLE 11
GENERAL PROVISIONS
     11.1 Payment of Transaction Expenses. All legal fees and other expenses
incurred on behalf of Shire in connection with the negotiation of this Agreement
and the consummation of the transactions contemplated herein will be borne by
Shire, whether or not the Closing shall have occurred. All legal fees and other
expenses incurred on behalf of Duramed in connection with the negotiation of
this Agreement and the consummation of the transactions contemplated herein will
be borne by Duramed, whether or not the Closing shall have occurred.
     11.2 Access to Information Post-Closing. After the Closing, Duramed agrees
to cooperate with Shire and to grant to Shire and its employees, attorneys,
accountants, officers, representatives, and agents, during normal business hours
and upon at least [*] advance notice, reasonable access to Duramed’s management
personnel and to the records relating to the Product (including the Product
Registrations) and to permit copying at Shire’s expense or, where reasonably
necessary, to loan original documents relating to the Purchased Assets during
the period the Purchased Assets were owned by Shire for the sole purposes of
(a) any financial reporting or tax matters (including any financial and tax
audits, tax contests, tax examination, preparation of any Shire’s tax returns or
financial records) relating to the Product, (b) any claims or litigation
involving Shire and the Purchased Assets relating to the Product, (c) any
investigation of Shire being conducted by any federal, state, or local
governmental authority relating to the Product, (d) any matter relating to any
indemnification or representation or warranty or any other term of this
Agreement, or (e) any similar or related matter. Duramed shall maintain, to the
extent required by applicable law, but in any event for not less than six
(6) years, all such records and documents in the United States of America and
shall not destroy or dispose of any such records and documents prior to the end
of such required or six (6) year period without the prior written consent of
Shire.
     11.3 Notices. All notices or other communications that are required or
permitted under this Agreement shall be in writing and delivered personally,
sent by facsimile (and promptly confirmed by personal delivery or overnight
courier as provided in this Agreement), or sent by internationally-recognized
overnight courier to the addresses below. Any such communication shall be deemed
to have been given (a) when delivered, if personally delivered or sent by
facsimile on a Business Day (so long as promptly confirmed by personal delivery
or overnight courier as provided in this Agreement), and (b) on the second
Business Day after dispatch, if sent by internationally-recognized overnight
courier. Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below.

     
For Duramed:
  Duramed Pharmaceuticals, Inc.
 
  400 Chestnut Ridge Road
 
  Woodcliff Lake, NJ 07677
 
  Phone: 201-930-3300
 
  Fax: 201-930-3330
Attention: President

- 28 -



--------------------------------------------------------------------------------



 



     
with a copy to:
  Barr Pharmaceuticals, Inc.
 
  400 Chestnut Ridge Road
 
  Woodcliff Lake, NJ 07677
 
  Phone: 201-930-3300
 
  Fax: 888-843-0563
 
  Attention: General Counsel
 
   
For Shire:
  Shire LLC
 
  725 Chesterbrook Boulevard
 
  Wayne, Pennsylvania 19087-5637
 
  Fax: (484) 595-8163
 
  Attention: General Counsel
 
   
with a copy to:
  Morgan, Lewis & Bockius LLP
 
  502 Carnegie Center
 
  Princeton, NJ 08540
 
  Fax: (609) 919-6701
 
  Attention: Randall B. Sunberg

     11.4 Entire Agreement; Amendment. This Agreement, the Pharmacovigilance
Agreement, the Trademark License Agreement and the Supply Agreement, including
the exhibits and schedules attached hereto and thereto (each of which is herby
and thereby incorporated herin and therein by reference) (collectively, the
“Transaction Agreements”), sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties, which shall continue to govern the obligations of the Parties with
respect to information disclosed thereunder with respect to periods prior to the
Effective Date. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein. No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by an authorized officer of each
Party. For the avoidance of doubt, the Parties agree that all covenants,
promises, agreements, warranties, representations, conditions, and
understandings set forth herein are made and deemed effective as of the
Effective Date, and that the execution of this Agreement shall not constitute a
waiver of any right or claim of either Party as of the Effective Date.
     11.5 Assignment. Neither this Agreement nor any of the rights or
obligations of the Parties hereunder may be assigned by either Party without the
prior written consent of the other Party; provided, however, that (a) Shire or
Duramed may assign this Agreement to an Affiliate, and (b) following the
Closing, either Party shall be entitled, without the prior written consent of
the other, to assign its rights and obligations hereunder in connection with a
merger or similar reorganization or the sale or all or substantially all of its
assets. Any attempted assignment or delegation in contravention hereof shall be
null and void. Subject to the foregoing, this

- 29 -



--------------------------------------------------------------------------------



 



Agreement and all rights and powers granted and obligations created hereby will
bind and inure to the benefit of the Parties and their respective successors and
assigns.
     11.6 Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.
     11.7 Independent Parties. In making and performing this Agreement, Shire
and Duramed shall act at all times as independent contractors and nothing
contained in this Agreement shall be construed or implied for any purpose to
create an agency, partnership, limited partnership, joint venture or employer
and employee relationship between Shire and Duramed and this Agreement shall not
be construed to suggest otherwise. At no time shall one Party make commitments
or incur any charges or expenses for or in the name of the other Party.
     11.8 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.
     11.9 Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.
     11.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signatures provided by facsimile transmission shall
be deemed to be original signatures.
     11.11 No Third Party Beneficiaries. No Person other than Shire and Duramed
and permitted assignees hereunder shall be deemed an intended beneficiary
hereunder or have any right to enforce any term of this Agreement.
     11.12 Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     11.13 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
     11.14 Public Disclosure. No announcement or other disclosure, public or
otherwise, concerning the financial or other terms of this Agreement shall be
made, either directly or indirectly, by any Party without first obtaining the
written approval of the other Party and agreement upon the nature and text of
such announcement or disclosure, such approval and agreement not to be
unreasonably withheld or delayed. Notwithstanding the foregoing:

- 30 -



--------------------------------------------------------------------------------



 



          (a) Each Party agrees that disclosures may need to be made to the
Securities and Exchange Commission (“SEC”) and other Regulatory Authorities and
each Party agrees that it shall reasonably cooperate with the other with respect
to all disclosures regarding this Agreement to such Regulatory Authorities. In
addition, the Parties will coordinate in advance with each other in connection
with the redaction of certain provisions of this Agreement with respect to any
SEC filings, and each Party shall use reasonable efforts to seek confidential
treatment for such terms; provided, however, that each Party shall ultimately
retain control over what information to disclose to the SEC or any other such
agencies.
          (b) The Parties shall be free to publicly disclose information
contained in any materials that have been previously approved for disclosure by
the other Party, without further approvals from the other Party hereunder, to
the extent there have been no material additions or changes thereto.
     11.15 Bulk Sales Laws. The Parties hereby waive compliance with any UCC
bulk sales or comparable statutory provisions of each applicable jurisdiction.
[Remainder of page intentionally left blank]

- 31 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to
be duly executed as of the date first above written

          SHIRE LLC  
 
       
By:
  /s/ Matthew Emmens    
 
       
Name:
  Matthew Emmens    
Title:
  CEO    
 
        SHIRE LLC  
 
       
By:
  /s/ Matthew Emmens    
 
       
Name:
  Matthew Emmens    
Title:
  CEO    
 
        DURAMED PHARMACEUTICALS, INC.
 
       
By:
  /s/ Fred Wilkinson    
 
       
Name:
  Fred Wilkinson    
Title:
  President & C.O.O.    

[Signature Page to Product Acquisition and License Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDERALL® IR PHARMACOVIGILANCE AGREEMENT
DATE: As of August 14, 2006
PARTIES:

(1)   SHIRE DEVELOPMENT, INC., having its place of business at 725 Chesterbrook
Boulevard, Wayne, PA 19087-5637 (“Shire”)

(2)   DURAMED PHARMACEUTICALS, INC., having its place of business at 400
Chestnut Ridge Road, Woodcliff Lake, NJ 07677 (“Duramed”).

RECITALS

(A)   With effect from August 14, 2006, Shire and Duramed entered into a Product
Acquisition and License Agreement (the “Acquisition and License Agreement”) with
respect to the promotion of the Product (as defined below) in the Territory (as
defined below).   (B)   Pursuant to the terms of the Acquisition and License
Agreement, the Parties are obligated to enter into this Agreement to provide for
the Parties’ respective obligations in relation to medical information and
pharmacovigilance services for the Product.   (C)   In consideration of the
above recitals and the mutual promises, covenants and obligations as set out in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, and intending to be legally bound, the
Parties agree as follows.

OPERATIVE PROVISIONS

1   INTERPRETATION   1.1   In this Agreement:       “Acquisition and License
Agreement” has the meaning given to it in Recital (A).       “Adverse Event”
means any untoward medical occurrence in a patient or clinical investigator
subject administered the Product and which does not necessarily have a causal
relationship with this treatment for which the Product is used. An adverse event
can therefore be any unfavorable and unintended sign (including an abnormal
laboratory finding), symptom, or disease temporally associated with the

 



--------------------------------------------------------------------------------



 



    use of a medicinal (investigational) product, whether or not related to the
Product. A pre-existing condition that worsened in severity after administration
of the Product would be considered an adverse event.

“Awareness Date” or “Clock Date” means the date on which a Party first becomes
aware of an Adverse Event or a Suspected Adverse Drug Reaction and, in relation
to a third party Representative of a Party, such as clinical research
organizations or distributors, that have contractual and/or regulatory
obligations to report Adverse Events or a Suspected Adverse Drug Reaction to
that Party, the date on which such third parties first become aware of that
Adverse Event or a Suspected Adverse Drug Reaction. For both Parties this is
considered day zero.
“Business Day” means a day (other than a Saturday or Sunday) on which banks in
the United States are open for business.
“Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video,
computer, electronic or other form, provided pursuant to this Agreement or
generated pursuant to this Agreement.
“Effective Date” has the meaning given to it in the Acquisition and License
Agreement.
“Marketing Authorization” means any authorization granted by a Regulatory
Authority required to permit the commercial marketing and sale of the Product in
the Territory.
“Medical Information” means information about the Product including, but not
limited to, clinical and technical matters such as therapeutic uses for both the
licensed and unlicensed indications, drug interactions, drug-disease
information, Adverse Events, product stability and other product
characteristics.
“Periodic Safety Report” means a safety report generated at set times and in
accordance with FDA guidelines for the purpose of demonstrating the current
risk/benefit analysis of the Product according to present knowledge and produced
to provide a historical perspective on the safety issues surrounding the
Product.
“Product” has the meaning given to it in the Acquisition and License Agreement.
“Reference Safety Information” means the recognized Adverse Reactions to the
Product contained in all or any one of Shire’s Developmental Core Safety
Information (DCSI) in an investigator’s brochure, Shire’s Company Core Safety
Information (CCSI) in a marketed product Company Core Data Sheet (CCDS) and
Shire’s official local product labeling (including the local Summary of Product
Characteristics (SPC)).

 



--------------------------------------------------------------------------------



 



“Regulatory Approval” means the granting of all necessary regulatory and
governmental approvals by a regulatory or other governmental body required to
market and sell the Product in the Territory.
“Regulatory Authority” means any competent regulatory authority or other
governmental body responsible for granting any Regulatory Approval.
“Representatives” has the meaning set forth in Section 16.1.
“Safety Issue” means any event, report, data or information, which could cause a
re-evaluation of the safety of the Product including, but not limited to,
Suspected Adverse Drug Reaction and Unexpected Suspected Adverse Drug Reaction.
“Serious Adverse Event” means any Adverse Event in relation to any dose of the
administered Product that:

  A.   results in death;     B.   is life threatening;     C.   requires
in-patient hospitalization or prolongation of existing hospitalization;     D.  
results in persistent or significant disability or incapacity; or     E.   is a
congenital anomaly or birth defect.

Medical and scientific judgment should be exercised in deciding whether
expedited reporting for the Product is appropriate in other situations, such as
medically important events that may not be immediately life-threatening or
result in death or hospitalization but may jeopardize the patient or may require
intervention to prevent one of the other outcomes listed above. These should
also usually be considered as Serious Adverse Events.
“Serious Suspected Adverse Drug Reaction” means any Suspected Adverse Drug
Reaction in relation to any dose of the administered Product that:

  A.   results in death;     B.   is life threatening;     C.   requires
in-patient hospitalization or prolongation of existing hospitalization;     D.  
results in persistent or significant disability or incapacity; or     E.   is a
congenital anomaly or birth defect.

 



--------------------------------------------------------------------------------



 



Medical and scientific judgment should be exercised in deciding whether
expedited reporting for the Product is appropriate in other situations, such as
medically important events that may not be immediately life-threatening or
result in death or hospitalization but may jeopardize the patient or may require
intervention to prevent one of the other outcomes listed above. These should
also usually be considered as Serious Suspected Adverse Drug Reactions.
“Signal” means an unexpected observation of an event in relation to treatment
with the Product which deviates so much from expectations that it calls for
immediate and greater attention, including (but not limited to) unlabelled
Suspected Adverse Drug Reactions, increased frequency or severity of labeled
Suspected Adverse Drug Reactions and any change in the risk/benefit/profile of
the Product.
“Spontaneous Report” means a communication from an individual (e.g., a health
care professional, consumer) to a company or regulatory authority that describes
a Suspected Adverse Drug Reaction or medication error. It does not include cases
identified from information solicited by the applicant or contractor, such as
individual case safety reports or findings derived from a study,
company-sponsored patient support program, disease management program, patient
registry, including pregnancy registries, or any organized data collection
scheme. It also does not include information compiled in support of class action
lawsuits.
“Suspected Adverse Drug Reaction” means a noxious and unintended response to any
dose of the Product for which there is a reasonable possibility that the Product
caused the response. In this definition, the phrase “a reasonable possibility”
means that the relationship cannot be ruled out.
“Territory” has the meaning given to it in the Acquisition and License
Agreement.
“Unexpected Suspected Adverse Drug Reaction” means any Suspected Adverse Drug
Reaction that is not included in the current U.S. labeling for the Product.
“Valid Safety Reports” means the minimum information required for expedited
reporting which should at least include all of the following:

  A.   an identifiable patient;     B.   a suspected medicinal product or
therapeutic device;     C.   an identifiable reporter; and     D.   a Suspected
Adverse Drug Reaction or an Adverse Event.

 



--------------------------------------------------------------------------------



 



    “Warm Transfer” means the direct connection of a patient, and such patient’s
name and contact information, to an appropriate party following receipt of that
patient’s initial telephone call.   1.2   In this Agreement, unless the context
otherwise requires:

  A.   references to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;     B.   reference
to a “Party” is to a Party to this Agreement and “Parties” is to both of them;  
  C.   the headings are inserted for convenience only and do not affect the
construction of the Agreement;     D.   references to one gender includes both
genders; and     E.   any reference to an enactment or statutory provision is a
reference to it as it may have been, or may from time to time be amended,
modified, consolidated or re-enacted.

1.3   The Schedules comprise part of and shall be construed in accordance with
the terms of this Agreement. In the event of any inconsistency between the
Schedules and the terms of this Agreement, the terms of this Agreement shall
prevail.   1.4   Terms used in this Agreement, which are not otherwise defined
within the Agreement or the Acquisition and License Agreement shall have the
meaning given to them in accordance with FDA Regulations or Guidelines and Shire
Standard Operating Procedures (SOPs). In the event of any conflict between
Shire’s SOP’s and FDA guidelines, FDA guidelines shall prevail.   2   PURPOSE  
2.1   In consideration of the mutual obligations contained in this Agreement,
the Parties have agreed to provide for the procedures relating to the exchange
of safety and pharmacovigilance information for the Product between Shire and
Duramed in order to comply with worldwide regulatory reporting requirements for
the Product.   2.2   As between Shire and Duramed, Shire shall have the
following responsibilities:

  a.   Shire shall handle all telephone calls and other communications that it
may receive regarding the items in Section 3.1, including Adverse Events and/or
Suspected Adverse Drug Reactions in accordance with the terms of this Agreement.
Except to the extent required by law, responding to private third parties
regarding complaints, notices and inquiries as to Adverse Events, Suspected
Adverse Drug Reactions, or data, documents

 



--------------------------------------------------------------------------------



 



      or reports related to any of them. Shire shall process all Adverse Events
and/or Suspected Adverse Drug Reactions and prepare the data, documents or
reports related to them in a final format that is suitable for Duramed to submit
to the Regulatory Authority.

  b.   Shire shall inform Duramed within three (3) Business Days of any
communications of any kind received by Shire from any Regulatory Authority
involving safety issues in relation to the Product outside of the Territory,
although the Parties acknowledge that the Product is not sold outside of the
Territory. To the extent that Shire is required by law to respond, Shire shall,
if there is time to do so, submit its response to Duramed before submitting it
to the Regulatory Authority. Duramed will provide Shire access to Duramed’s
safety data required to respond to a Regulatory Authority request and written
approval of and/or comments on such response within a timeframe sufficient to
meet any deadlines imposed by the requesting Regulatory Authority. Shire shall,
to the extent permitted by law, cooperate fully with Duramed and keep Duramed
fully informed as to Regulatory Agency requests received by Shire within the
scope of this paragraph and Shire’s responses.     c.   Shire shall, within
three (3) Business Days inform Duramed in the event that, at any time, Shire
identifies potential safety issues, including calls or communications that Shire
receives directly from, private or government, third party in relation to the
Product and will provide such further assistance, as Shire and Duramed shall
agree.

2.3   Except as specifically set forth in paragraph 2.2 above, Duramed shall
have following responsibilities:

  a.   Duramed shall refer all drug safety and pharmacovigilance related queries
from healthcare providers or their staff, or any third party in relation to the
Product. The Shire contact to receive this information is identified in
Section 11.1 of this agreement as the “Appointed Medical Information Contact”.  
  b.   Duramed shall ensure compliance and correspond with the U.S. Regulatory
Authority on reporting requirements related to Adverse Events and Suspected
Adverse Drug Reactions, including but not limited to FDA requirements,
submission of Periodic Safety Reports, 15-day safety reports and MedWatch
reports. Duramed reserves the right to exercise final control over its
submissions and response to Regulatory Agency communications directed to, and
requiring a response from, Duramed.     c.   Duramed shall ensure that there is
a mechanism available during normal business hours to receive notices regarding
any safety issue under this Agreement;

 



--------------------------------------------------------------------------------



 



  d.   Duramed shall handle all telephone calls and other communications that it
may receive regarding Adverse Events and/or Suspected Adverse Drug Reactions in
accordance with the terms of this Agreement;     e.   Duramed shall inform Shire
within three (3) Business Days of any communications of any kind received by
Duramed from any Regulatory Authority involving safety issues in relation to the
Product in the Territory. To the extent that Duramed is required by law to
respond, Duramed shall, if there is time to do so, submit its response to Shire
before submitting it to the Regulatory Authority. Shire will provide Duramed
with safety data required to respond to a Regulatory Authority request and
written approval of and/or comments on such response within a timeframe
sufficient to meet any deadlines imposed by the requesting Regulatory Authority.
Duramed reserves the right to exercise final control over its response to
Regulatory Agency communications directed to, and requiring a response from,
Duramed, to the extent required by Duramed, in its sole judgment, in order to
maintain Duramed’s compliance with all applicable legal requirements. Duramed
shall, to the extent permitted by law, cooperate fully with Shire and keep Shire
fully informed as to Regulatory Agency requests received by Duramed within the
scope of this paragraph and Duramed responses.     f.   Duramed shall within
three (3) Business Days inform Shire in the event that, at any time, Duramed
identifies potential safety issues in relation to the Product and will provide
such further assistance, as Shire and Duramed shall agree.

3   SCOPE   3.1   This Agreement covers:

  a.   all Spontaneous Reports of Adverse Events and Suspected Adverse Drug
Reactions in relation to the Product;     b.   all Serious Suspected Adverse
Drug Reactions arising from post-marketing surveillance with the Product;     c.
  all information required for periodic reporting in relation to the Product;  
  d.   all other information as required by Regulatory Authorities for the
Product; and     e.   the provision of Medical Information to support third
party inquiries.

 



--------------------------------------------------------------------------------



 



4   LANGUAGE OF ALL EXCHANGE AND TERMINOLOGY   4.1   The language of all
information exchanged pursuant to this Agreement, including reports to
Regulatory Authorities, shall (unless specifically stated otherwise) be in
English, or if any other language, accompanied by a translation into English. In
the event of any conflict between the English text and the text in any other
language, the English text shall prevail.   5   CONTACT PERSONNEL AND METHODS
FOR ADVERSE EVENT TRANSMISSION   5.1   The names and details of contact
personnel for Shire and Duramed are detailed in Schedule 1.   5.2   Any changes
in names or details of any of the contact personnel for a Party in relation to
the Product must be notified by that Party to the other Party in writing to the
address set out in Schedule 1 as soon as reasonably practicable after the change
occurs.   5.3   Any notice given under this Agreement shall be in writing and
(i) personally delivered or (ii) sent by fax or (iii) e-mail to the address of
the other Party as set out in Schedule 1 (or such other address as may have been
notified in writing from time to time by a Party to the other Party) and any
such notice shall be deemed to have been served at the time of delivery (if
personally delivered) or upon receipt of confirmation of transmission by the
sender’s fax machine (if sent by fax) and in the case of email upon receipt of
delivery confirmation by the sender’s computer (if sent by e-mail).   6   SAFETY
DATABASE   6.1   The safety information generated pursuant to this Agreement
shall be added to the safety database for the Product and shall be held and
maintained by Shire and shall be the central repository for all drug safety
information received worldwide for the Product.   6.2   The safety database
shall be used for all drug safety and pharmacovigilance regulatory responses and
purposes for the Product.   6.3   Shire shall provide all safety information
reasonably requested by Duramed from Shire’s safety database to provide a
response to answer any drug safety and pharmacovigilance related queries in
relation to the Product and to meet all regulatory requirements. Shire will
provide the information within a reasonable timeline according to the urgency of
request. Upon termination of this Agreement, Shire shall transfer the safety
database for the Product to Duramed as soon as reasonably practicable.

 



--------------------------------------------------------------------------------



 



6.4   With the exception of FDA exchange, which may be implemented at some
future point in time, and except as otherwise set forth herein, Duramed shall
not have direct access to the safety database for security and data privacy
reasons.   7   EXCHANGE OF ADVERSE EVENT AND SUSPECTED ADVERSE DRUG REACTION
INFORMATION   7.1   All notification and response periods referred to in this
Agreement (unless otherwise specified) will be in calendar days in accordance
with FDA regulations.   7.2   The relevant period for any notification or
response for either Party (including their Representatives) will commence on the
Awareness Date.   7.3   Duramed will attempt to Warm Transfer all calls related
to the Product covered in Section 3.1 including Adverse Event and Suspected
Adverse Drug Reactions calls to Shire at (888) 300-6414 at the time of receipt.
Prior to transferring the call, Duramed staff will obtain a name and contact
number. If the Warm Transfer is not successful, Duramed will fax the caller’s
name and contact information to Shire’s Pharmacovigilance Department at
(866) 557-4473 within two Business Days of receipt. Shire will be responsible
for the intake of the Adverse Events and Suspected Adverse Drug Reactions and
preparing MedWatch reports for any Adverse Reaction occurring. All written
Adverse Events and Suspected Adverse Drug Reactions received by Duramed will be
forwarded to Shire within two Business Days of receipt. If Shire directly
receives calls related to the Product that is an Adverse Event or Suspected
Adverse Drug Reactions, Shire will inform Duramed’s “Appointed Medical
Information Contact” within two Business Days of receipt   7.4   Shire shall
ensure that there is a mechanism available 24-hour/7 days per week to receive
notices for any safety issue under this Agreement.   7.5   Upon receipt of any
report from Duramed under Section 7.3, Shire will notify Duramed of receipt of
the report as soon as possible; however in no event longer than two Business
Days thereafter. Any report from is considered transmitted only after an
acknowledgement of receipt is received from Shire.   7.6   Shire will provide
final written reports to Duramed by day 12 for an expedited (15 day) report and
at least 5 days prior the periodic due date in order for Duramed’s submissions
to meet all 15-day safety report and periodic/PSUR regulated timelines.   7.7  
No later than the 15th day of each month, Shire will provide a line listing
including reported term, manufacturing number, demographics and a narrative for
each report received from Duramed the previous month.

 



--------------------------------------------------------------------------------



 



    Reports received from Literature Reviews   7.8   Shire will be responsible
for monitoring the worldwide scientific literature to meet global regulatory
reporting requirements and for monitoring drug safety for the Product. Once an
Adverse Event or a Suspected Adverse Drug Reaction has been identified, Shire
will assess it according to seriousness and where appropriate report it as a
literature report quoting the reference for the article for onward reporting by
Duramed to the appropriate Regulatory Authority in the Territory.      
Management of Follow up information
Follow up of initial reports   7.9   Shire shall be responsible for all
follow-up activities for any Adverse Events occurring in the Territory.   7.10  
Duramed shall notify Shire of any additional information it reasonably requires
regarding an Adverse Event occurring in the Territory that Shire has notified it
of pursuant to this Section 7 and Shire will use its reasonable endeavors to
obtain the additional information within two (2) Business Days. Shire shall
notify Duramed of the outcome of the additional information obtained by Shire
for submission to the Regulatory Authority, if necessary.   8   ASSESSMENT OF
ADVERSE EVENTS       Assessment of Listedness (Expectedness)   8.1   All Adverse
Events and Suspected Adverse Drug Reactions will be reported to Shire
irrespective of any assessment regarding listedness (expectedness).   8.2  
Shire shall be responsible for assessing all Adverse Events and Suspected
Adverse Drug Reactions in the Territory and shall determine if any report is
required to be made to the Regulatory Authorities in accordance with Section 10.
Pursuant to Section 2.3, . Duramed reserves the right to exercise final control
over its submissions and response to the Regulatory Authority communications
directed to, and requiring a response from, Duramed.   9   SAFETY ISSUES/SIGNALS
AND REGULATORY INQUIRIES INVOLVING SAFETY ISSUES   9.1   Shire shall, within 24
hours of it becoming aware, notify Duramed of any significant safety issues
other than individual ADRs referenced in Section 7 in relation to the Product.
Shire and Duramed shall discuss in good faith how to deal with any such
significant safety issues and shall co-operate with the reasonable requests of
the other Party in relation to such issues. Significant safety issues relating
to the Product may occur as a result of a request from a Regulatory Authority;
potential changes in the risk/benefit of the Product; Product quality

 



--------------------------------------------------------------------------------



 



    issues that may have a clinical impact such as Product contamination or
deterioration; external influences such as media or literature and ongoing
safety surveillance.   9.2   Shire and Duramed agree to reasonably collaborate
on any labeling changes that are safety related. Duramed is responsible for the
maintenance of labeling changes to the Product and will notify Shire of all
safety related changes.   9.3   Should Shire become aware of any potential
safety signal, Shire shall promptly notify Duramed.   10   REGULATORY AUTHORITY
INTERACTION       Expedited Reporting Responsibilities   10.1   Subject to
Sections 7.6 to 7.10, Shire will be responsible for assessing the
“reportability” and submitting reports of Serious Suspected Adverse Drug
Reactions for the Product (according to current FDA regulations) to Duramed to
be submitted to the Regulatory Authority.   10.2   Either Party shall permit the
other Party or its representatives to inspect, review and audit of its
operations concerning Pharmacovigilance and adverse event collection and
reporting in line with FDA regulations, in accordance with the terms of this
Agreement. Any information obtained through such inspections, reviews and audits
shall be treated as confidential information of the audited Party. Such audits,
reviews and inspections shall be conducted during normal business hours, upon
reasonable notice, and no more than once per year (other than in an emergency
situation), and in a manner that does not unreasonably interfere with ongoing
operations. The date and time of the audit will be determined and agreed on by
both parties, but shall be scheduled to occur within four (4) weeks of the audit
request, unless otherwise agreed. It is understood that Regulatory Agency
inspections of each Party’s facilities occur periodically and audits will not be
conducted in such a way as to conflict with those inspections.       Periodic
Reporting   10.3   Shire shall prepare and submit to Duramed pursuant to
Section 7.6 the Periodic Safety Report for the Product in the Territory,
according to its internal standard operating procedures and in the format as
detailed in 21CFR 314. The periodicity of the Periodic Safety Report will be
according to the International Birth Date of the Product.   10.4   Prior to
regulatory submission, there should be discussion between the Parties to promote
harmonization and co-ordination if any safety signals or proposed amendments to
the Reference Safety Information are recommended. However, this must be achieved
within the applicable regulatory timeframe.

 



--------------------------------------------------------------------------------



 



11   MEDICAL INFORMATION/QUESTIONS   11.1   Duramed shall transfer all Medical
Information inquiries received from third Parties in the Territory regarding the
Product to the person or persons specified in Schedule 1 (“Appointed Medical
Information Contact”).   11.2   If the inquiry is a request for information in
connection with a report of an Adverse Event or Suspected Adverse Drug Reaction,
Duramed shall confirm to the Appointed Medical Information Contact that the
report has been notified to Shire in accordance with Sections 7.3 and 7.6.   12
  AMENDMENTS TO THIS SAFETY AGREEMENT   12.1   This Safety Agreement becomes
effective on the Effective Date.   12.2   If a Party becomes aware of any change
of law or regulation which affects any of the matters the subject of this
Agreement, it shall notify the other Party of any such change. The Parties shall
promptly meet and discuss any such changes and negotiate in good faith any
amendments to this Agreement, which either Party honestly believes are necessary
or desirable as a result of such changes.   12.3   Revision of attachments
(Schedules) will not require that this Safety Agreement be re-issued and signed
off, but shall require the written agreement of both Parties.   12.4   Changes
in company personnel and methods of communication must be conveyed immediately
to both Parties, to ensure the correct and timely flow of information.   13  
CONFIDENTIALITY   13.1   Each Party agrees and undertakes that it will treat and
keep confidential all Confidential Information, which may become known, to that
Party from the other Party.   14   DURATION AND TERMINATION   14.1   This
Agreement commences on the Effective Date and shall continue in force until
terminated by either Party in accordance with Section Error! Reference source
not found..   14.2   [*]   15   CONSEQUENCES OF TERMINATION   15.1   Articles
13, 15, 16 and 17 shall survive the termination of this Agreement.

 



--------------------------------------------------------------------------------



 



15.3   The termination or expiration of this Agreement shall not release either
of the Parties from any liability which at the time of termination or expiration
has already accrued to the other Party, nor affect in any way the survival of
any other right, duty or obligation of the Parties which is expressly stated
elsewhere in this Agreement to survive such termination or expiration.   16  
RESOLVING DISPUTES   16.1   The Parties hereby agree that all disputes arising
under this Agreement shall be referred to a senior executive of Duramed and a
senior executive of Shire (the “Representatives”). If any such matter has not
been resolved within fifteen (15) Business Days of such referral to the
Representatives either Party may invoke the provisions of Section 16.2 for such
dispute. No dispute resolution procedure set forth in this Agreement shall be
construed as an agreement to arbitrate under any federal or state arbitration
Law, including but not limited to the Federal Arbitration Act, and shall not
deprive a court of competent jurisdiction from resolving any dispute arising
under, or related to, this Agreement.   16.2   Any dispute that is not resolved
as provided in the preceding Section 16.1, whether before or after termination
of this Agreement, may be submitted by either Party only to any court of
competent jurisdiction. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York. The Parties unconditionally
and irrevocably agree and consent to the exclusive jurisdiction of the courts
located in New York, NY and waive any objection with respect thereto, for the
purpose of any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and further agree not to
commence any such action, suit or proceeding except in any such court.   16.3  
Notwithstanding anything to the contrary in this Agreement, either Party shall
have the right to seek temporary injunctive relief in any court of competent
jurisdiction as may be available to such Party under the Laws and rules
applicable in such jurisdiction with respect to any matters arising out of the
other Party’s performance of its obligations under this Agreement.   17  
GENERAL PROVISIONS   17.1   Except as expressly provided for in this Agreement,
no variation to the terms of this Agreement shall be effective unless in writing
and signed on behalf of each Party by a director or other authorised person.  
17.3   Failure by either Party on one or more occasions to avail itself of a
right conferred by this Agreement shall not be construed as a waiver of such
Party’s right to enforce such right or any other right.

 



--------------------------------------------------------------------------------



 



17.4   This Agreement and the Acquisition and License Agreement contain the
entire agreements and understandings between the Parties and supersede all
previous agreements and understandings between the Parties with respect to the
subject matter of this Agreement. In the event of a conflict between the terms
of any of the aforementioned agreements, the Acquisition and License Agreement
shall control to the extent of any inconsistency. Each Party acknowledges that,
in entering into this Agreement, it is not relying on any representation or
warranty (whether made orally or in writing) except as expressly provided in
this Agreement.

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been signed by the authorized
representatives of the Parties on the day and year first written above.

                 
SIGNED for and on behalf of
    )     /s/ Matthew Emmens    
 
               
SHIRE DEVELOPMENT, INC.
    )     Signature    
 
          CEO    
 
               
 
          Print Name and Title    
 
               
SIGNED for and on behalf of
    )     /s/ Fred Wilkinson    
 
                DURAMED PHARMACEUTICALS, INC   Signature    
 
          President & C.O.O.    
 
               
 
          Print Name and Title    

[Signature Page to Pharmacovigilance Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Contact Information

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TRADEMARK LICENSE AGREEMENT
          This TRADEMARK LICENSE AGREEMENT (this “Agreement”) is entered into as
of August 14, 2006, by and among Shire LLC, a Kentucky limited liability company
(together with its Affiliates, “Shire”), and Duramed Pharmaceuticals, Inc., a
corporation organized and existing under the laws of Delaware (“Duramed”) (each
a “Party” and collectively, the “Parties”).
RECITALS
          WHEREAS, Shire is in the business of formulating, manufacturing,
marketing and distributing the pharmaceutical product known as Adderall IR™ and
owns the pharmaceutical product known as Adderall IR™;
          WHEREAS, pursuant to that certain Product Acquisition and License
Agreement, executed concurrently herewith (the “Product Acquisition Agreement”)
Shire is selling to Duramed certain rights to the Adderall IR™ product and
certain assets relating to the Adderall Business (as defined in the Product
Acquisition Agreement);
          WHEREAS, pursuant to the terms and conditions of this Agreement, Shire
desires to license to Duramed, and Duramed desires to acquire, a license to use
certain trademark rights related to the Adderall Business; and
          WHEREAS, the execution of this Agreement is a condition of the Parties
entering into the Product Acquisition Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement and in the Product Acquisition Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
          1.1 Any capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in the Product Acquisition
Agreement. The following capitalized terms shall have the following meanings
when used in this Agreement:
          1.2 “Affiliate” means a Person that, directly or indirectly, through
one or more intermediates, controls, is controlled by, or is under common
control with, the Person specified. For the purposes of this definition, control
shall mean the direct or indirect ownership of (a) in the case of corporate
entities, securities authorized to cast more than fifty percent (50%) of the
votes in any election for directors, (b) in the case of non-corporate entities,
more than fifty percent (50%) ownership interest with the power to direct the
management and policies of such non-corporate entity, or (c) such lesser
percentage as may be the maximum percentage allowed

 



--------------------------------------------------------------------------------



 



           to be owned by a foreign corporation under the applicable laws or
regulations of a particular jurisdiction of the equity having the power to vote
in the election of directors or to direct the management and policies of such
Person.
          “Licensed Activities” shall mean the manufacture, advertising,
marketing, promoting, selling and distributing of the Product.
          “Licensed Marks” shall mean the trademarks set forth on the attached
Schedule A.
          “Losses” means any and all liabilities, damages, fines, penalties,
deficiencies, losses and expenses (including interest, court costs, amounts paid
in settlement, reasonable fees of attorneys, accountants and other experts or
other reasonable expenses of litigation or other proceedings or of any claim,
default or assessment); provided, however, that the term “Losses” shall not
include any special, consequential, indirect, punitive or similar damages,
except to the extent actually paid by a Party pursuant to any Third Party Claim.
          “Product” shall mean the pharmaceutical product in all dosage forms
identified in NDA # 11-522, as may be amended or supplemented from time-to-time
in accordance with applicable law.
          “Promotional Materials” shall mean any materials used in connection
with the Licensed Activities, including web sites, press releases, finished and
unfinished commercials, and copies of related text and story boards, and other
content, for all television, radio, online, print or other advertisements, and
all packaging, labels, documentation and all other materials that either include
any of the Licensed Marks or are used or distributed in connection with a
Product.
          “Person” shall mean an individual or a corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, government (or an agency or political subdivision thereof) or other
entity of any kind.
          “Term” shall have the meaning set forth in Article IV of this
Agreement.
          “Territory” shall mean the United States, and its territories and
possessions.
ARTICLE II
TERMS AND CONDITIONS
          2.1 Grant of License. Subject to the terms and conditions of this
Agreement, Shire grants to Duramed an exclusive, fully-paid-up, royalty-free,
license during the Term of this Agreement to use the Licensed Marks in
connection with the Licensed Activities in the Territory. During the Term of
this Agreement, Shire shall have no right to license any third party to use any
Licensed Mark, or to use any Licensed Mark itself or through any of its
Affiliates, in connection with an oral immediate release mixed amphetamine salt
pharmaceutical product or other oral immediate release pharmaceutical product
for treating Attention Deficit Hyperactivity Disorder.

2



--------------------------------------------------------------------------------



 



          2.2 Limitations on Use. All rights not expressly granted to Duramed
under this Agreement are reserved to Shire. Without limiting the generality of
the foregoing, Duramed shall not have the right to use any of the Licensed
Marks: (i) other than in connection with the Licensed Activities, (ii) as a
trade name, Duramed name, or fictitious business name, or (iii) other than in
accordance with this Agreement. Duramed shall not use or authorize any other
Person to use the Licensed Marks outside the Territory during or after the Term.
          2.3 Ownership. As between the Parties, Shire owns all right, title and
interest in and to the Licensed Marks and the goodwill associated with the
Licensed Marks, and any use of the Licensed Marks by Duramed and any associated
goodwill shall inure to the benefit of Shire. Except as expressly set forth in
this Agreement, Duramed shall have no right, title or interest in or to the
Licensed Marks. Duramed shall not, during or after the Term, in any
jurisdiction: (i) challenge Shire’s title or rights in and to the Licensed
Marks, or the validity of the Licensed Marks or any applications and
registrations thereof, or (ii) register, attempt to register or assist any
Person other than Shire in registering, any of the Licensed Marks or any
confusingly similar variations thereof. In no event shall Duramed use any of the
Licensed Marks in a manner that may tarnish or disparage Shire or Shire’s rights
in any of the Licensed Marks.
          2.4 Marking. All Promotional Materials shall clearly state that Shire
owns the Licensed Marks. Duramed shall use the following form of such notice, in
a clearly visible or audible (as appropriate) manner: “ADDERALL® is a registered
trademark of Shire LLC, used under license.” Duramed shall have the right to use
the Licensed Marks in combination with other marks, names or symbols of Duramed
without Shire’s consent (so long as they do not include terms identical or
confusingly similar to terms that Shire uses).
          2.5 Protection of the Licensed Marks. At Shire’s request and sole
expense, Duramed shall cooperate fully and in good faith with Shire in securing,
protecting, enforcing and defending Shire’s rights in the Licensed Marks.
Without limiting the generality of the foregoing, Duramed shall execute any and
all documents, and take any actions, as deemed necessary in the reasonable
opinion of Shire, to confirm or otherwise establish or maintain the validity, or
enforceability of, and Shire’s rights in and to, the Licensed Marks.
          2.6 Domain Name. Shire acknowledges that Duramed shall have the right
to register and maintain a web site at www.adderallir.com. Upon termination of
this Agreement, Duramed shall transfer to Shire any domain names that
incorporate any of the Licensed Marks.
          2.7 Quality Control Standards. Duramed shall maintain the quality of
the Product at the same or better level of quality as the therapeutic equivalent
of the Product marketed by Barr Laboratories, Inc. under ANDA No. 40-422 as of
the Effective Date and comply materially with all applicable laws and
regulations governing the provision of the Product. Duramed shall not alter or
modify the Licensed Marks in any way. As long as this Agreement is in effect,
Duramed shall provide to Shire representative samples of the Product and
Promotional Materials pursuant to Shire’s request; provided that such request
shall not be made more than once every six (6) months.

3



--------------------------------------------------------------------------------



 



ARTICLE III
INFRINGEMENT
          3.1 If Shire or Duramed becomes aware of infringement of any Licensed
Marks by a third party, such Party shall promptly notify the other Party in
writing to that effect. If, prior to the expiration of ninety (90) days from
said notice, Shire has not obtained a discontinuance of such infringement or
brought suit in the Territory against the third party infringer and such
infringement is relevant in a material respect to the Product, then Duramed
shall have the right to bring suit against such infringer and join Shire as a
party. The foregoing shall not preclude the Parties from jointly seeking such
discontinuance or bringing suit and, in any event, each Party will cooperate
with the other in any suit and will have the right to consult with the other and
be represented by its own counsel at its own expense. Prior to disposition of
any moneys recovered, the expenses of the Parties in bringing suit shall be
reimbursed out of the moneys recovered, with the Party bringing the suit being
reimbursed first, then the remainder, if any, of moneys recovered by either
Party upon final judgment or settlement of any infringement suit shall be
retained by the Party bringing the suit. No settlement by a Party bringing a
suit shall diminish the rights or interests of the other Party without the other
Party’s written consent.
ARTICLE IV
TERM AND TERMINATION
          4.1 Term. This Agreement shall commence on the Effective Date and
shall continue for an initial term of ten (10) years (the “Initial Term”). This
Agreement shall automatically renew for successive additional ten (10) year
terms (each a “Renewal Term”) unless earlier terminated in accordance with this
Article IV (the Initial Term, together with any successive Renewal Terms, being
the “Term”).
          4.2 Termination for Cause. Shire may terminate this Agreement at any
time in the event Duramed materially breaches this Agreement and such material
breach continues uncured for a period of 180 days after written notice thereof;
provided, however, in the event Duramed has in good faith commenced cure within
such 180 day period, but cannot practically complete such cure within such
180 day period, Duramed shall have an additional 180 day cure period. In the
event a material breach of this Agreement is incapable of cure, without limiting
any other rights of Shire, including the right to seek injunctive relief, Shire
shall not have the right to terminate this Agreement if (i) Duramed is providing
full cooperation to mitigate the breach, and (ii) the breach was not caused by
the willful misconduct by Duramed.
          4.3 Non-Use. Shire may terminate this Agreement on written notice to
Duramed if Duramed ceases using the Licensed Marks in connection with the
Licensed Activities for a period of two (2) years or more.
          4.4 Upon Termination. Upon any termination of this Agreement by either
Party for any reason: (i) all rights granted to Duramed shall immediately
terminate, and (ii) Duramed shall immediately cease all use of the Licensed
Marks.

4



--------------------------------------------------------------------------------



 



ARTICLE V
LIMITED WARRANTIES, DISCLAIMER AND LIMITATIONS
          5.1 Mutual Representations. Each Party hereby represents and warrants
to the other Party as follows:
          (a) Due Authorization. Such Party is a corporation duly incorporated
and in good standing (where such concept applies) as of the Effective Date, and
the execution, delivery and performance of this Agreement by such Party have
been duly authorized by all necessary action on the part of such Party.
          (b) Due Execution. This Agreement has been duly executed and delivered
by such Party and constitutes a legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms.
          (c) No Conflict. Such Party’s execution, delivery and performance of
this Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the charter or by-laws (or similar organizational documents) of
such Party; (ii) conflict with or violate any law, rule, regulation or
governmental order applicable to such Party or any of its assets, properties or
businesses; or (iii) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of any agreement to which it is a party.
          (d) Duly Licensed. Such Party is duly licensed, authorized or
qualified to do business and is in good standing (where such concept applies) in
every jurisdiction in which a license, authorization or qualification is
required for the ownership or leasing of its assets or the transaction of
business of the character transacted by it, except where the failure to be so
licensed, authorized or qualified would not have a material adverse effect on
such Party’s ability to fulfill its obligations hereunder.
          5.2 Shire Representations and Warranties. Shire hereby represents and
warrants to Duramed that, as of the Effective Date:
          (a) There is no action or proceeding pending or, to Shire’s knowledge,
threatened, with respect to any Licensed Marks. There are no material
unsatisfied judgments or outstanding orders, injunctions, decrees, stipulations
or awards (whether rendered by a court, an administrative agency or by an
arbitrator) against Shire or its Affiliates with respect to any Licensed Marks.
          (b) To Shire’s knowledge, the use of the Licensed Marks does not
infringe or misappropriate the intellectual property rights of any third party.
Neither Shire nor any of its Affiliates has received any written notice from any
Person, or has knowledge of, any actual or threatened claim or assertion that
the use of the Licensed Marks infringes or misappropriates the intellectual
property rights of any third party.

5



--------------------------------------------------------------------------------



 



          (c) Shire has the right to grant to Duramed the licenses set forth in
this Agreement, free of any rights or claims of any third party and without
payment by Shire of any royalties, license fees or other amounts to any Third
Party.
          (d) All Licensed Marks are subsisting and, to Shire’s knowledge, valid
and enforceable.
          (e) To Shire’s knowledge, there is no infringement by a third party of
any Licensed Marks.
          5.3 DISCLAIMER. EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE V,
SHIRE DOES NOT MAKE, AND SPECIFICALLY DISCLAIMS, ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE CONCERNING ANY MATTER
SUBJECT TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.
ARTICLE VI
INDEMNIFICATION
          6.1 Indemnification by Shire. Shire hereby agrees to hold Duramed, its
Affiliates, and their respective directors, agents and employees harmless from
and against any and all Losses arising in connection with any and all charges,
complaints, actions, suits, proceedings, hearings, investigations, claims,
demands, judgments, orders, decrees, stipulations or injunctions by a third
party (each a “Third Party Claim”) resulting directly from (a) any breach by
Shire of any of its representations, warranties, covenants or obligations
pursuant to this Agreement, and (b) any claim that the use of the Licensed Marks
as permitted hereunder infringes the intellectual property rights of any third
party.
          6.2 Indemnification by Duramed. Duramed hereby agrees to hold Shire,
its Affiliates, and their respective directors, agents and employees harmless
from and against any and all Losses arising in connection with any and all Third
Party Claims resulting directly from (a) any breach by Duramed of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, (b) except for such matters as Shire is obligated to indemnify
Duramed under 6.1, use of the Licensed Marks in connection with Licensed
Activities, including claims based on product liability of the Product.
          6.3 Notice of Claim. All indemnification claims in respect of any
indemnitee seeking indemnity under 6.1 or 6.2 (collectively, the “Indemnitees”
and each an “Indemnitee”) shall be made solely by the corresponding Party (the
“Indemnified Party”). The Indemnified Party shall give the indemnifying Party
(the “Indemnifying Party”) prompt written notice (an “Indemnification Claim
Notice”) of any Losses or the discovery of any fact upon which such Indemnified
Party intends to base a request for indemnification under 6.1 or 6.2, but in no
event shall the Indemnifying Party be liable for any Losses that result from any
delay in providing such notice which materially prejudices the defense of such
Third Party Claim. Each Indemnification Claim Notice shall contain a description
of the claim and the nature and amount of such Loss (to

6



--------------------------------------------------------------------------------



 



           the extent that the nature and amount of such Loss are known at such
time). Together with the Indemnification Claim Notice, the Indemnified Party
shall furnish promptly to the Indemnifying Party copies of all notices and
documents (including court papers) received by any Indemnitee in connection with
the Third Party Claim. The Indemnifying Party shall not be obligated to
indemnify the Indemnified Party to the extent any admission or statement made by
the Indemnified Party materially prejudices the defense of such Third Party
Claim.
          6.4 Control of Defense. At its option, the Indemnifying Party may
assume the defense of any Third Party Claim subject to indemnification as
provided for in under 6.1 and 6.2 by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. Upon assuming the defense of a Third Party Claim,
the Indemnifying Party may appoint as lead counsel in the defense of the Third
Party Claim any legal counsel it selects. Should the Indemnifying Party assume
the defense of a Third Party Claim, the Indemnifying Party shall not be liable
to the Indemnified Party or any other Indemnitee for any legal expenses
subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim.
          6.5 Right to Participate in Defense. Without limiting 6.3, any
Indemnitee shall be entitled to participate in, but not control, the defense of
a Third Party Claim for which it has sought indemnification hereunder and to
employ counsel of its choice for such purpose; provided, however, that such
employment shall be at the Indemnitee’s own expense unless (a) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (b) the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with 6.3 (in which case the Indemnified Party shall
control the defense).
          6.6 Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim that shall not
result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnitee hereunder, the Indemnifying Party shall
have the sole right to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, on such terms as the Indemnifying
Party, in its reasonable discretion, shall deem appropriate (provided, however
that such terms shall include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto), and shall transfer
to the Indemnified Party all amounts which said Indemnified Party shall be
liable to pay prior to the time of the entry of judgment. With respect to all
other Losses in connection with Third Party Claims, where the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance with 6.3, the
Indemnifying Party shall have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent shall be at
the Indemnified Party’s reasonable discretion). The Indemnifying Party that has
assumed the defense of the Third Party Claim in accordance with 6.3 shall not be
liable for any settlement or other disposition of a Loss by an Indemnitee that
is reached without the written consent of such Indemnifying Party. Regardless of
whether the Indemnifying Party chooses to defend or prosecute any Third Party
Claim, no Indemnitee shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without first offering to the
Indemnifying Party the opportunity to assume the defense of the Third Party
Claim in accordance with 6.3.

7



--------------------------------------------------------------------------------



 



          6.7 Cooperation. If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnitee to, cooperate in the defense or prosecution thereof and
shall furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection with such Third Party Claim. Such
cooperation shall include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection with such cooperation.
          6.8 Expenses of the Indemnified Party. Except as provided above, the
reasonable and verifiable costs and expenses, including fees and disbursements
of counsel, incurred by the Indemnified Party in connection with any Third Party
Claim shall be reimbursed on a calendar quarter basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnified
Party’s right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.
ARTICLE VII
MISCELLANEOUS
          7.1 Entire Agreement; Amendment. This Agreement, together with the
Product Acquisition Agreement, including the exhibits attached hereto and
thereto (each of which is hereby and thereby incorporated herein and therein by
reference), set forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties, which shall continue to
govern the obligations of the Parties with respect to information disclosed
thereunder with respect to periods prior to the Effective Date. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein. No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by an authorized officer of each Party. For the avoidance of doubt, the
Parties agree that all covenants, promises, agreements, warranties,
representations, conditions, and understandings set forth herein are made and
deemed effective as of the Effective Date, and that the execution of this
Agreement shall not constitute a waiver of any right or claim of either Party as
of the Effective Date.
          7.2 Notices. All notices or other communications that are required or
permitted under this Agreement shall be in writing and delivered personally,
sent by facsimile (and promptly confirmed by personal delivery or overnight
courier as provided in this Agreement), or sent by internationally-recognized
overnight courier to the addresses below. Any such communication shall be deemed
to have been given (a) when delivered, if personally delivered or sent by
facsimile on a Business Day (so long as promptly confirmed by personal

8



--------------------------------------------------------------------------------



 



           delivery or overnight courier as provided in this Agreement), and
(b) on the second Business Day after dispatch, if sent by
internationally-recognized overnight courier. Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below.

     
For Duramed:
  Duramed Pharmaceuticals, Inc.
 
  400 Chestnut Ridge Road
 
  Woodcliff Lake, NJ 07677
 
  Phone: 201-930-3300
 
  Fax: 201-930-3330
 
  Attention: President
 
   
with a copy to:
  Barr Pharmaceuticals, Inc.
 
  400 Chestnut Ridge Road
 
  Woodcliff Lake, NJ 07677
 
  Phone: 201-930-3300
 
  Fax: 888-843-0563
 
  Attention: General Counsel
 
   
For Shire:
  Shire LLC
 
  725 Chesterbrook Boulevard
 
  Wayne, Pennsylvania 19087-5637
 
  Fax: (484) 595-8163
 
  Attention: General Counsel
 
   
with a copy to:
  Morgan, Lewis & Bockius LLP
 
  502 Carnegie Center
 
  Princeton, NJ 08540
 
  Fax: (609) 919-6701
 
  Attention: Randall B. Sunberg

          7.3 Independent Contractors. In making and performing this Agreement,
Shire and Duramed shall act at all times as independent contractors and nothing
contained in this Agreement shall be construed or implied for any purpose to
create an agency, partnership, limited partnership, joint venture or employer
and employee relationship between Shire and Duramed and this Agreement shall not
be construed to suggest otherwise. At no time shall one Party make commitments
or incur any charges or expenses for or in the name of the other Party. Except
as otherwise provided in this Agreement, each Party shall be solely responsible
for its own costs and expenses associated with this Agreement.
          7.4 No Strict Construction. This Agreement has been prepared jointly
and shall not be strictly construed against either Party.
          7.5 Governing Law. This Agreement shall be governed by and construed
under the substantive laws of the State of New York without giving effect to the
choice of law provisions thereof.

9



--------------------------------------------------------------------------------



 



     7.6 Assignment. Neither Party shall sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of law or otherwise, this Agreement or any of its rights or obligations under
this Agreement without the prior written consent of the other Party (which
consent may be granted, withheld or conditioned at such other Party’s sole and
absolute discretion); provided, however, that either Party may assign or
transfer this Agreement or any of its rights or obligations under this Agreement
without the consent of the other Party to any Affiliate of such Party, or to any
third party with which it merges or consolidates, or to which it transfers all
or substantially all of its assets to which this Agreement pertains. The
assigning Party (unless it is not the surviving entity) shall remain jointly and
severally liable with, and shall guarantee the performance of, the relevant
Affiliate or third party assignee under this Agreement, and the relevant
Affiliate assignee, third party assignee or surviving entity shall assume in
writing all of the assigning Party’s obligations under this Agreement. Any
purported assignment or transfer in violation of this 7.6 shall be void ab
initio and of no force or effect.
     7.7 Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signatures provided by facsimile transmission shall
be deemed to be original signatures.
     7.8 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     7.9 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
     7.10 Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.
     7.11 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.
[signature page follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their respective representatives thereunto duly authorized, all as of
the date first written above.

                  SHIRE PLC
 
           
 
  By:   /s/ Matthew Emmens    
 
           
 
  Name:   Matthew Emmens    
 
           
 
  Title:   CEO    
 
           
 
                SHIRE LLC
 
           
 
  By:   /s/ Matthew Emmens    
 
           
 
  Name:   Matthew Emmens    
 
           
 
  Title:   CEO    
 
           
 
                DURAMED PHARMACEUTICALS, INC.
 
           
 
  By:   /s/ Fred Wilkinson    
 
           
 
  Name:   Fred Wilkinson    
 
           
 
  Title:   President & C.O.O.    
 
           

[Signature Page to Trademark License Agreement]

11



--------------------------------------------------------------------------------



 



SCHEDULE A
Licensed Marks

                                      Serial No./   Reg. No./ Mark   Owner  
Country   Goods/Services   Filing Date   Reg. Date
[*]
  [*]   [*]   [*]   [*]   [*]

1



--------------------------------------------------------------------------------



 



EXHIBIT C
SUPPLY AGREEMENT
BETWEEN
SHIRE LLC
AND
DURAMED LABORATORIES, INC.
DATED AS OF
AUGUST 14, 2006

 



--------------------------------------------------------------------------------



 



SUPPLY AGREEMENT
     This SUPPLY AGREEMENT (this “Agreement”), dated as of August 14, 2006, by
and among Shire LLC, a Kentucky limited liability company having a place of
business at 725 Chesterbrook Boulevard, Wayne, Pennsylvania 19087 (“Shire”), and
Duramed Pharmaceuticals, Inc., a Delaware corporation having a place of business
at 400 Chestnut Ridge Road, Woodcliff Lake, NJ 07677 (“Duramed”) (each a “Party”
and collectively, the “Parties”).
RECITALS
     WHEREAS, the Parties have entered into that certain Product Acquisition and
License Agreement (the “Product Acquisition Agreement”), dated as of the date
hereof, pursuant to which Shire shall sell and license to Duramed assets and
rights relating to the Products (as defined in the Product Acquisition
Agreement) Shire (capitalized terms used herein but not defined herein shall
have the meanings set forth in the Product Development Agreement);
     WHEREAS, the Product Acquisition Agreement contemplates the Parties
entering into this Agreement to govern the supply of Products by Shire to
Duramed; and
     WHEREAS, Shire desires to manufacture and/or supply the Products to Duramed
upon the terms and subject to the conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
ARTICLE I
DEFINITIONS
     “Affiliate” means, with respect to a Party, any entity that directly or
indirectly controls, is control led by, or is under common control with, such
Party, but only for so long as such control continues. For purposes of this
definition, “control” means the power to direct the management and affairs of an
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. In the case of a corporation, the direct
or indirect ownership of fifty percent (50%) or more of its outstanding voting
shares shall in any case be deemed to confer control, provided that, the direct
or indirect ownership of a lower percentage of such securities shall not
necessarily preclude the existence of control.
     “API Cost” for a Product means the actual cost paid by Shire on a
pass-through basis for the active pharmaceutical ingredient in such Product.
     “Changeover Plan” has the meaning set forth in Section 8.2.
     “Effective Date” shall mean the Closing Date, as such term is defined in
the Product Acquisition Agreement.

 



--------------------------------------------------------------------------------



 



     “Force Majeure Event” has the meaning set forth in Section 9.1.
     “Losses” means any and all liabilities, damages, fines, penalties,
deficiencies, losses and expenses (including interest, court costs, amounts paid
in settlement, reasonable fees of attorneys, accountants and other experts or
other reasonable expenses of litigation or other proceedings or of any claim,
default or assessment); provided, however, that the term “Losses” shall not
include any special, consequential, indirect, punitive or similar damages,
except to the extent actually paid by a Party pursuant to any Third Party Claim.
     “Manufacturing” shall mean all activities related to the manufacturing of a
Product or any component or ingredient thereof, including packaging, in-process
and finished product testing, release of product or any component or ingredient
thereof, quality assurance activities related to manufacturing and release of
product, ongoing stability tests and regulatory activities related to any of the
foregoing.
     “Packaging Specifications” means the existing packaging and labeling
specifications for Product, other than changes resulting from a new NDC Number
and replacement of the Shire name with Duramed’s name, as amended or
supplemented from time to time in accordance with Section 3.13.
     “Product Specifications” means the specifications for Product set forth in
the Product NDA.
     “Purchase Order” has the meaning set forth in Section 3.2.
     “Rolling Forecast” has the meaning set forth in Section 3.1.
     “Product” has the meaning set forth in the Product Acquisition Agreement.
     “Supply Price” means (a) with respect to Products included in the Initial
Order, [*]
     “Term” has the meaning set forth in Section 7.1.
     “Termination Assistance Services” has the meaning set forth in Section 8.1.
ARTICLE II
SUPPLY OF PRODUCTS
     Section 2.1. Purchase of Products. Pursuant to the terms and conditions of
this Agreement, Duramed shall purchase from Shire, and Shire shall supply to
Duramed Products.
     Section 2.2. Initial Forecast and Purchase Order. (a) Promptly following
the date hereof, Duramed shall submit to Shire (i) an initial non-binding
forecast (the “Initial Forecast”), which Initial Forecast shall be updated
thereafter in accordance with Section 3.1; and (ii) Duramed’s initial Purchase
Order (the “Initial Order”) for Products.

2



--------------------------------------------------------------------------------



 



     (b) Refund for Certain Product Included in the Initial Order. After the
Effective Date, Duramed will use its commercially reasonable efforts to sell the
Products included in the Initial Order on a first-in, first-out basis. In the
event that any product included in the Initial Order cannot be sold by Duramed
prior to the date on which such Product has reached twelve (12) months of
remaining shelf life, Shire will reimburse Duramed for amounts paid by Duramed
under Section 6.1 of this Agreement for such unsellable Products included in the
Initial Order. For reference purposes, Schedule 3 sets forth the quantities of
inventory of Products in finished goods form held by Shire as of the date
hereof.
     (c) No later than the Closing Date, Shire shall sell and deliver to Duramed
such quantities of Products reflected in such Initial Order, all in Shire
labeled packaging, unless Duramed engages a Third-Party to repackage the Product
with Duramed labeling at Duramed’s sole cost and expense. Other than the Initial
Order, in no event shall Duramed submit a Purchase Order for Products less than
three (3) months prior to the required delivery date for such order.
     Section 2.3. Assignment of Shire Supply Agreement. At Duramed’s request,
commencing as of and after the date hereof, Shire shall use its commercially
reasonable best efforts to provide reasonable cooperation to assist in the
assignment of Shire’s existing third party supply agreement with respect to the
Product to Duramed, including assisting Duramed in obtaining diligence
information and other data in connection with such third party supply agreement.
Duramed shall not be obligated to accept assignment of such third party supply
contract other than at Duramed’s sole option and discretion.
     Section 2.4 CBE 30 Request. As promptly as practicable (but in no event
more than three business days ) following the date hereof, Shire shall file a
“CBE 30” request to designate Duramed (or such other party as Duramed may
designate in its discretion) as an alternative packager/repackager for the
Products using Duramed labels. Share shall provide reasonable assistance, at
Duramed’s costs, to assist Duramed in obtaining a minimum of [*] of saleable
finished goods inventory of the Products bearing Duramed labeling and artwork no
later than two business days following Closing.
     Section 2.5 Purchase Prior to Closing. Prior to the Effective Date, Duramed
(or its designee) shall have the option to purchase such amount of existing
Shire inventory of the Products existing and in the possession of Shire for the
purpose of repackaging such inventory into finished goods inventory bearing
Duramed labeling and artwork. Any such purchase of inventory prior to the
Effective Date shall correspondingly reduce the amount of inventory Duramed is
obligated to purchase in the Initial Order pursuant to Section 2.3 hereof.
ARTICLE III
FORECASTS, ORDERS AND SHIPMENT
     Section 3.1. Forecasted Quantities. At the beginning of each calendar month
following the Initial Forecast under Section 2.3 and each month thereafter,
Duramed shall provide an updated rolling forecast of Duramed’s estimated
requirements for quantities of such Product over the [*] period commencing after
the date of such forecast, with expected order amounts, order dates and delivery
dates (each such forecast a “Rolling Forecast”). Except as provided below, such
Rolling Forecasts shall represent Duramed’s reasonable estimates for

3



--------------------------------------------------------------------------------



 



planning purposes only and shall not obligate Duramed to purchase any such
quantities. Each Rolling Forecast shall be made by Duramed in good faith, taking
into account reasonable projections of demand for Products including, without
limitation, demand in line with prescription trends, and allowing for reasonable
safety stock. Shire shall use commercially reasonable efforts to ensure
sufficient manufacturing capacity to meet the Rolling Forecast. Duramed shall
forecast in amounts comprising full batch quantities for each Product. The first
three (3) months of any given Rolling Forecast for a Product delivered after the
Effective Date shall be binding upon Duramed and Duramed shall be required to
issue a Purchase Order for such amount of Product. No portion of any Rolling
Forecast issued by Duramed prior to the Effective Date shall be binding upon
Duramed.
     Section 3.2. Purchase Order Form. Duramed shall submit all orders for the
purchase of Products using the form of purchase order attached hereto as
Schedule 1 (each a “Purchase Order”). Each Purchase Order will be delivered to
such location as Shire designates in writing to Duramed from time to time. After
Shire receives a Purchase Order, Shire shall acknowledge receipt thereof in
writing within five (5) business days, either (i) accepting the Purchase Order,
or (ii) seeking clarification of the Purchase Order, if necessary. Shire shall
have no obligation to accept any Purchase Order that does not include all
information required on Schedule 1 or that is inconsistent with the terms and
conditions of this Agreement. In the event that an order is rejected, Shire and
Duramed will cooperate in good faith to resolve any supply issues raised by such
order. The minimum size of any order placed by Duramed will be a full batch.
     Section 3.3. Delivery of Product. Upon acceptance of a Purchase Order,
Shire shall deliver all Product by the delivery date covered by such Purchase
Order in accordance with the terms of this Agreement and such Purchase Order,
including the quantities accepted in each Purchase Order. At the time of
delivery to Duramed, all Product manufactured hereunder shall meet the Product
Specification applicable thereto in all material respects, and shall be
finished, packaged, labeled and/or ready for commercial sale by Duramed as
required in accordance with the Packaging Specifications.
     Section 3.4. Expedited Delivery. Upon the request of Duramed to supply the
quantities of Product under a Purchase Order on an expedited basis, Shire shall
notify Duramed of any expected increased costs that Shire anticipates it will
incur. Subject to prior written approval by Duramed of these increased costs,
Shire shall use reasonable efforts to supply the quantities of Product on an
expedited basis. Shire shall not have any liability for any failure to meet any
such requested expedited delivery schedule.
     Section 3.5. Excess Purchase Orders. Shire shall use commercially
reasonable efforts to, but shall not be obligated to supply quantities of any
Product in excess of 120% of the quantities set forth in the most recent
forecast for such quarter. If Shire believes it will be unable to deliver any
additional volume on the date specified by Shire in the applicable Purchase
Order, Shire shall notify Duramed in writing as promptly as practicable, and
shall provide a proposed alternative delivery schedule. Any agreement on the
delivery schedule for such additional volume shall be documented in writing and
shall become effective only upon mutual written agreement of both Parties to the
terms and conditions thereof.

4



--------------------------------------------------------------------------------



 



     Section 3.6. Cancellation of Orders. Duramed may not cancel an order
without payment to Shire in full for the order. Shire shall, in good faith, use
commercially reasonable efforts to mitigate the costs of cancellation of any
Purchase Order.
     Section 3.7. Conflict. The terms of this Agreement shall prevail over any
conflicting, inconsistent or additional terms set forth in any Purchase Order.
     Section 3.8. Delivery and Risk of Loss. All Products shipped under this
Agreement will be shipped Ex-Works (Incoterms 2000) Shire’s manufacturing
facility to such location designated by Duramed in the applicable accepted
Purchase Order. Duramed will pay all freight, insurance charges, taxes, import
and export duties, inspection fees and other charges applicable to the sale and
transport of Products. Risk of loss to Products shall pass to Duramed upon
delivery to Duramed’s designated carrier. Title to all Products manufactured
hereunder shall pass to Duramed on payment by Duramed for the applicable Product
or pro-rata portion thereof.
     Section 3.9. Certificate of Analysis. A Certificate of Analysis (“COA”)
will accompany each shipment of Products in the form attached hereto as
Schedule 2.
     Section 3.10. Location of Manufacturing. All Products shall be manufactured
in a facility that has been designated as an approved manufacturing facility by
the applicable Regulatory Approval for such Product. Should Shire desire to
change any of the manufacturing site for a Product, or any component thereof, to
a site other than those designated in the applicable Regulatory Approval, Shire
shall notify Duramed in writing and the Parties shall thereafter meet to discuss
the potential consequences of such a change. Shire shall not change
manufacturing sites for any Product, or any component thereof, except in
accordance with the authorization of the applicable Governmental Authority, and
the procedures and requirements set forth in this Agreement.
     Section 3.11. Shortage of Materials. In the event that the materials and/or
resources required to manufacture and deliver Products to Duramed in accordance
with this Agreement are, or are reasonably anticipated to become, in short
supply such that Shire may be unable to provide Duramed with the quantities of
Products set forth in a Purchase Order, Shire shall notify Duramed of such
shortage as promptly as practicable. If Shire so notifies Duramed, Shire and
Shire shall promptly meet to discuss how to address the potential shortage. In
the event that Shire, at any time, has any information indicating that it may
not be able to supply Duramed with all Products in accordance with a confirmed
Purchase Order, Shire shall as soon as practicable provide Duramed a written
notice to that effect. Any failure by Shire to meet its obligations under this
Agreement as a result of a general shortage of raw materials shall not be
considered a breach of this Agreement provided that Shire is meeting its
obligations under Article IX. To the extent (other than as a result of a Force
Majeure Event) that Shire fails to supply at least 80% of the quantities of
Product in the aggregate ordered for a particular calendar quarter for two
consecutive calendar quarters, Duramed may request and Shire shall, at its cost
and expense, qualify a second source of supply. Such second source shall be
qualified and ready to manufacture Product within 12 months following such
Duramed request. If Shire fails to qualify and have ready such second source,
then Duramed shall have the right to qualify and make ready such second source
and Shire shall promptly reimburse Duramed for costs and

5



--------------------------------------------------------------------------------



 



expenses incurred by it in so doing. Such second source shall be used by Shire
to supply Product to Duramed under this Agreement at least to the extent
required to maintain the second source as a qualified manufacturer of Product.
     Section 3.12. Product Specifications. Shire shall manufacture all Product
so that, at the time of delivery to Duramed, the Product conforms, in all
material respects, to the Product Specifications, cGMP and any reasonable
requests communicated by Duramed to Shire in order for Duramed to comply with
any legal or regulatory obligations applicable to Duramed. At the time of
shipment of Products, the Products shall have a minimum remaining shelf life of
not less than 18 months. On mutual agreement of the Parties, the Parties may
modify the Product Specifications of the Product by amendment, unless such
changes are required by any regulatory authority, in which case Duramed may
unilaterally modify the Product Specifications of the Product. Upon modification
of such Product Specifications, Shire shall use commercially reasonable efforts
to alter its manufacturing processes to meet such Product Specifications and
shall not be liable for any failure to meet its obligations hereunder while
acting in good faith to meet the new Product Specifications.
     Section 3.13. Packaging Specifications. After the initial Purchase Order,
Shire shall package all Products in accordance with the Packaging
Specifications. Changes in the Packaging Specifications shall be subject to the
mutual agreement of the Parties on a schedule to be agreed by the Parties,
taking into account the time and cost required for Shire to implement any
necessary manufacturing or packaging modifications. Duramed shall compensate
Shire for the cost of any inventory of old packaging that cannot be used as a
result of any modification by Duramed to the Packaging Specifications, and for
any other costs incurred as a result of the implementation of the modifications
to the Packaging Specifications requested by Duramed. Duramed will be
responsible for ensuring the accuracy of all information contained on all labels
for Products and for the compliance of all such labels with applicable Laws and
Regulatory Approvals.
     Section 3.14. Facility Maintenance; Inspection; Reports. Shire shall, at
all times, maintain and operate all facilities where Products are manufactured,
packaged or tested, and implement required quality control procedures to perform
its obligations under this Agreement. Not more than once every [*] (or more
often in the case of a deficiency), Shire shall permit, or cause its contractors
to permit, quality assurance representatives of Duramed or designated third
parties and representatives of the applicable Government Authority to inspect
such facilities upon reasonable advance notice, during normal business hours and
on a confidential basis. Shire shall promptly provide, or cause its contractor
to provide, Duramed with a copy of any notice from the applicable Government
Authority received at the conclusion of an inspection relating to any Product.
     Section 3.15. Subcontracting. Shire shall have the right to subcontract
manufacture and supply under this Agreement to any Affiliate of Shire or to a
Third Party, provided that, (i) Shire shall procure that such Affiliates and
Third Parties comply with the terms and conditions of this Agreement, (ii) Shire
shall be liable for any non-performance or breach by such Affiliate or Third
Party, and (iii) any subcontracting to a Third Party shall be subject to
Duramed’s approval, which approval shall not be unreasonably withheld.

6



--------------------------------------------------------------------------------



 



     Section 3.16. Competing Products. Subject to the Product Development
Agreement, each of the Parties recognizes and acknowledges that the other and/or
its Affiliates have been, and will continue to be, actively involved in the
field in which the Products may be sold. Each Party acknowledges that the other
Party and/or its Affiliates currently, or may in the future, market, sell and
distribute products that compete directly with any Product, and may continue to
market, sell and distribute these and other competing products throughout the
Term of this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1. Mutual Representations. Each Party hereby represents and
warrants to the other Party, as of the date hereof, as follows:
     (a) Due Authorization. Such Party is a corporation duly incorporated and in
good standing (where such concept applies) as of the Effective Date, and the
execution, delivery and performance of this Agreement by such Party have been
duly authorized by all necessary action on the part of such Party.
     (b) Due Execution. This Agreement has been duly executed and delivered by
such Party and constitutes a legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms.
     (c) No Conflict. Such Party’s execution, delivery and performance of this
Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the charter or by-laws (or similar organizational documents) of
such Party; (ii) conflict with or violate any law, rule, regulation or
governmental order applicable to such Party or any of its assets, properties or
businesses; or (iii) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of any agreement to which it is a party.
     (d) Duly Licensed. Such Party is duly licensed, authorized or qualified to
do business and is in good standing (where such concept applies) in every
jurisdiction in which a license, authorization or qualification is required for
the ownership or leasing of its assets or the transaction of business of the
character transacted by it, except where the failure to be so licensed,
authorized or qualified would not have a material adverse effect on such Party’s
ability to fulfill its obligations hereunder.
ARTICLE V
QUALITY ASSURANCE
     Section 5.1. Shire Compliance. Shire shall manufacture, fill, package,
handle and warehouse the Products in conformity with all applicable laws, cGMP
requirements and the Product Specifications. Duramed shall maintain all
Regulatory Approvals and all permits and licenses issued by any Governmental
Authority that are necessary to permit Shire to manufacture and supply the
Products. Shire shall advise Duramed of any information of which it becomes

7



--------------------------------------------------------------------------------



 



aware arising out of Shire’s activities hereunder that have adverse regulatory
compliance and/or reporting consequences affecting the Products.
     Section 5.2. Inspections. Shire shall advise Duramed of any requests by any
Governmental Authority for inspections of the premises used to manufacture
Products. In the event the portion of Shire’s facilities at which Product are
manufactured is inspected by any Governmental Authority, Shire shall use
commercially reasonable efforts to ensure that Duramed shall have the right to
be present during such inspection. To the extent relating directly to a Product,
Shire shall notify Duramed of any alleged violations or deficiencies relating to
a facility at which any Products are manufactured, packaged or stored, and, to
the extent relating directly to a Product, shall disclose to Duramed all
relevant portions of any notice of observations or potential violations as well
as a copy of its response thereto.
     Section 5.3. Duramed Compliance. Duramed shall hold, store, handle, ship,
deliver, distribute and/or sell the Products (i) in accordance with applicable
cGMP requirements, laws and Regulatory Approvals; and (ii) in compliance with
the Product Specifications. Duramed shall enter into all necessary compliance
agreements as may be reasonably required or designated by Shire, including but
not limited to the quality agreement attached hereto as Exhibit A (the “Quality
Agreement”) and any other agreements to cover quality assurance and adverse
incident reporting, including the safety agreement.
     Section 5.4. Quality Control. Upon delivery of Products to Duramed, Duramed
shall be solely responsible for compliance with all Laws and Regulatory
Approvals with respect to the Products.
     Section 5.5. Rejection of Delivered Products. Within [*] of receipt of any
Product, Duramed shall inspect the Product and advise Shire of any defect
whereby the Product does not conform to the Product Specifications. Any Product
not refused within [*] shall be deemed accepted subject to Section 5.6 below;
provided, however, that such acceptance or deemed acceptance shall not adversely
affect any claim for indemnification provided in Article XI. If Duramed desires
to refuse acceptance, Duramed shall, within such [*] period, inform Shire of its
refusal to accept the defective Product and the reason(s) therefor. In the event
that Duramed refuses acceptance, Shire, upon confirmation of the reasons for
refusal of the Product, will replace the defective Product or refund the
purchase price thereof, at Duramed’s option. If Shire and Duramed do not agree
on the refusal or rejection of Product, then any Party may refer the matter for
final analysis to a specialized laboratory of national reputation acceptable to
both Parties for the purpose of determining the results. Any determination by
such laboratory shall be final and binding upon the Parties. The cost of any
such review by a laboratory shall be borne by Duramed if it is determined that
the Product conforms to the Product Specifications, and by Shire if determined
that it does not.
     Section 5.6. Latent Defects. Duramed shall have the right to refuse and
reject any Collaboration Product within [*] from the date Duramed becomes aware
of a defect in a Product delivered hereunder, in the case of defects that are
not evident upon a reasonable initial inspection but which subsequently become
evident.

8



--------------------------------------------------------------------------------



 



     Section 5.7. Non-Conforming Products. Notwithstanding any other provisions
of this Agreement, Duramed shall return to Shire or its designee any Products
that do not conform with the Product Specifications at the time of shipment to
Duramed, or if Duramed and Shire mutually agree, to dispose of such Products as
Shire may direct. Shire shall be responsible for the costs associated with the
proper disposal of all such Products not in conformance with the Product
Specifications at the time of shipment and shall promptly replace or credit, at
the option of Shire, such non-conforming Products.
     Section 5.8. Cost of Recall. In the event that any Product is quarantined
or recalled, or is subject to a stop-sale action, whether voluntary or by the
action of any Governmental Authority, or as a result of the revocation or
expiration of any Regulatory Approval, any expenses, including any out-of-pocket
administrative costs and reasonable fees of any experts or attorneys that may be
utilized by either Party, government fines or penalties, related to such recall,
quarantine or stop-sale, shall be borne by Duramed unless it is determined that
the reason for the quarantine, recall or stop-sale action is the result of the
breach by Shire of its obligations under this Agreement, and in such case such
expenses shall be shared according to the relative responsibility of each Party.
Such determination may be made by the Governmental Authority involved, or by
mutual agreement of the Parties following examination and review of all records
pertinent to the manufacture of the Product subject to such recall.
     Section 5.9 Regulatory Actions. If any regulatory authority in the
Territory takes any action with respect to a Product that requires a response or
action by Shire, Shire shall use commercially reasonable efforts, at the expense
of Duramed, to carry out the response or action, at all times in consultation
with Duramed, and promptly thereafter Shire shall meet with Duramed and agree a
suitable plan of action in order to try and rectify and/or address any
problem(s) identified by the Regulatory Authority within a reasonable period of
time at the expense of Duramed. Notwithstanding the foregoing, if any of the
above expenses result from Shire’s breach, negligence or willful misconduct
hereunder, then any expenses incurred under this Section 5.9 shall be Shire’s
responsibility.
ARTICLE VI
PRICE AND PAYMENTS
     Section 6.1. Supply Prices. The unit price payable by Duramed for each
Product shall be [*].
     Section 6.2. Unit Price Negotiation. [*]
     Section 6.3. Records, Audit. Shire shall keep complete and accurate
records, consistent with GAAP, of the Supply Price. Duramed shall have the right
to have an independent certified public accounting firm of internationally
recognized standing, reasonably acceptable to Shire, to have access during
normal business hours, and upon reasonable prior written notice, to such of the
records of Shire as may be reasonably necessary to verify the accuracy of
amounts paid by Duramed under this Agreement for any calendar year ending not
more than three (3) years prior to the date of such request; provided, however,
that, Duramed shall not have the right to conduct more than one such audit in
any twelve (12) month period and that Duramed shall not be permitted to audit
the same period of time more than once. The

9



--------------------------------------------------------------------------------



 



accounting firm shall disclose to Duramed only whether the various expenses
subject to reimbursement under this Agreement are correct or incorrect and the
specific details concerning any discrepancies. Duramed shall bear all costs of
such audit, unless the audit reveals a discrepancy in Duramed’s favor of more
than[*], in which case Shire shall bear the cost of the audit. If Shire disputes
the findings pursuant to this Section 6.3, the Parties shall meet and discuss
such dispute. If such dispute is not resolved within forty-five (45) days, then
it shall be subject to the dispute resolution provisions contained herein.
     Section 6.4. Invoices. Shire may invoice for Product at any time following
tender thereof to Duramed’s carrier. All invoices shall be sent to a single
address specified in writing by Duramed. Payment for Product shall be due within
forty-five (45) days after the date of the invoice by check or electronic funds
transmission in United States dollars without any offset or deduction of any
nature whatsoever. All electronic payments shall be made to such account as
Shire shall have specified in writing to Duramed with written confirmation of
payment sent by facsimile to such address as Shire shall have specified in
writing to Duramed. If Duramed fails to pay any undisputed invoiced amount when
due, a service charge will be imposed by Shire equal to [*].
     Section 6.5. Taxes. The Supply Price shall be exclusive of any applicable
value added tax and any other taxes, duties and impositions that, if applicable,
shall be paid by Duramed to Shire at the same time as the purchase price for
such Product. Duramed shall bear the cost of any such taxes, duties or
impositions of any kind, nature or description applicable to the sale and
transportation of Product, and Duramed will forthwith pay to Shire all such
amounts upon demand.
     Section 6.6. Separate Sale. Each shipment of Product shall constitute a
separate sale, obligating Duramed to pay therefor, whether such shipment is in
whole or only partial fulfillment of any Purchase Order.
     Section 6.7. Deductions. Duramed shall not to make any deductions of any
kind from any payments due to Shire hereunder unless Duramed will have received
prior written authorization from Shire authorizing such deduction.
     Section 6.8. Audit.
     (a) Audit. Duramed shall have the right to have an independent certified
public accounting firm of internationally recognized standing, reasonably
acceptable to Shire, to have access during normal business hours, and upon
reasonable prior written notice, to such of the records of Shire as may be
reasonably necessary to verify the accuracy of amounts paid by Duramed under
this Agreement for any calendar year ending not more than [*] prior to the date
of such request; provided, however, that, Duramed shall not have the right to
conduct more than one such audit in any [*] period and that Duramed shall not be
permitted to audit the same period of time more than once. The accounting firm
shall disclose to Duramed only whether the various expenses subject to
reimbursement under this Agreement are correct or incorrect and the specific
details concerning any discrepancies. Duramed shall bear all costs of such
audit, unless the audit reveals a discrepancy in Duramed’s favor of more than
[*], in which case Shire shall bear the

10



--------------------------------------------------------------------------------



 



cost of the audit. If Shire disputes the findings pursuant to this Section 6.8,
the Parties shall meet and discuss such dispute.
     (b) Payment of Additional Amounts. If, based on the results of any audit,
(a) additional payments are owed by Duramed to Shire under this Agreement, then
Duramed shall make such additional payments, or (b) the payments previously made
by Duramed to Shire under this Agreement are in excess of the amounts that were
actually required to be made, then Shire shall return such excess payments, in
each case within fifteen (15) Business Days after the accounting firm’s written
report is delivered to the Parties.
ARTICLE VII
TERM AND TERMINATION
     Section 7.1. Term. Subject to the occurrence of the Closing, the term of
this Agreement shall commence on the Effective Date and shall continue until
terminated in accordance with this Article VII (the “Term”). Duramed may
terminate this Agreement as to the supply of particular Product at any time on
six (6) months written notice to Shire. Subject to Article VIII, Shire may
terminate this Agreement as to the supply of particular Product at any time on
eighteen (18) months written notice to Duramed, provided that Shire may not
terminate this Agreement under this sentence until ten (10) years following the
Effective Date. Termination of this Agreement with respect to one or more
Products shall not relieve the Parties of any obligations with respect to any
other Products, and this Agreement shall remain in effect as to such other
Products.
     Section 7.2. Termination Upon Assignment. Duramed shall also have the right
to terminate this Agreement in the event that Shire’s existing Third Party
supply agreement is assigned to Duramed, effective immediately upon the
effectiveness of such assignment but subject to Section 7.4.
     Section 7.3 Termination for Cause. Either Party may terminate this
Agreement as to the supply of a particular Product at any time in the event that
the other Party materially breaches this Agreement and such material breach
continues uncured for a period of ninety (90) days after written notice thereof;
provided, however, in the event that the breaching Party has in good faith
commenced cure within such ninety (90) day period, but cannot practically
complete such cure within such ninety (90) day period, the breaching Party shall
have an additional ninety (90) day cure period. In the event a material breach
of this Agreement is incapable of cure or cannot be cured in the time periods
set forth in the previous sentence acting using commercially reasonable efforts,
without limiting any other rights of the non-breaching Party, including the
right to seek injunctive relief, the non-breaching Party shall not have the
right to terminate this Agreement if (i) the breaching Party is providing full
cooperation to resolve and/or mitigate the breach, and (ii) the breach was not
caused by willful misconduct by the breaching Party.
     Section 7.4. Survival. The provisions of Sections 5.8 and 7.4, and Articles
VIII, X, XI and XII shall survive termination or expiration of this Agreement.
Termination of this Agreement shall not affect the obligation of any Party to
pay the other Party any amounts due hereunder accrued prior to the termination
date hereof. Except in the event of termination by Shire under Section 7.3, upon
termination of this Agreement Shire shall deliver to Duramed on

11



--------------------------------------------------------------------------------



 



an ex-works basis all manufactured and work-in progress quantities of Product in
its possession that have been manufactured in respect of a specific Purchase
Order(s) accepted by Shire hereunder subject to payment in advance therefor by
Duramed. The right to terminate this Agreement shall not prejudice any other
right or remedy in equity or at law of a Party in respect of any breaches of
this Agreement.
ARTICLE VIII
TERMINATION ASSISTANCE SERVICES
     Section 8.1. Termination Assistance Services. If (i) Shire terminates this
Agreement as to the supply of Product under Section 7.1 (and Duramed intends to
continue marketing and selling the Product), or (ii) Duramed terminates this
Agreement under Section 7.1 or 7.2 (and Duramed intends to continue marketing
and selling the Product), Shire shall for a period of one (1) year thereafter,
upon Duramed’s request, provide any cooperation reasonably requested by Duramed
that may be required to facilitate the transfer of the manufacture of the
applicable Product to Duramed or Duramed’s designee (“Termination Assistance
Services”). Duramed shall reimburse Shire for the reasonable costs of Shire in
providing Termination Assistance Services. The rights of Duramed under this
Section 8.1 shall be without prejudice to the Parties’ rights to pursue legal
remedies for breach of this Agreement, either for breaches prior to termination
or during the period this Agreement is continued in force post termination.
     Section 8.2. Development of Changeover Plan. If and to the extent requested
by Duramed, whether prior to, upon, or following termination of this Agreement
by Duramed, Shire shall use commercially reasonable efforts to assist Duramed in
developing a plan that shall specify the tasks to be performed by the Parties in
connection with the Termination Assistance Services and the schedule for the
performance of such tasks (a “Changeover Plan”). The Changeover Plan shall
include descriptions of the services, fees, documentation and access
requirements that will promote an orderly transition of the manufacture of
Product to Duramed or its designee.
     Section 8.3. Know-How, Infrastructure, and Software. In connection with the
Termination Assistance Services, Shire shall make available to Duramed or its
designee, to the extent owned or controlled by and in the possession of Shire
and reasonably required to manufacture the applicable Product, (i) copies of all
applicable requirements, standards, policies, reports and report formats, user
manuals, technical manuals, system architecture, processes, operating procedures
and other documentation, (ii) copies of flow charts of the manufacturing
procedures and work instructions related to manufacturing the relevant Product,
(iii) a list of all material equipment, including the source of such equipment,
utilized in the production of the applicable Product, (iv) copies of all current
specifications, including packaging, for the relevant Product, (v) copies of all
standard operating procedures for the manufacturing procedures to be made
available to Duramed, (vi) all necessary environmental conditions necessary to
manufacture the relevant Product and copies of any existing external
environmental impact studies based on the materials or methods employed in the
manufacturing method to be made available to Duramed, and (vii) such other
documentation as the Parties may agree.
ARTICLE IX
FORCE MAJEURE

12



--------------------------------------------------------------------------------



 



     Section 9.1. Force Majeure. No Party shall be responsible for failure or
delay in performance hereunder due to reasons beyond its reasonable control,
including without limitation, by reason of fire, flood, riot, freight embargoes,
acts of God or of the public enemy, war or civil disturbances, general shortage
of raw materials, or any future laws, rules, regulations or acts of any
government affecting a Party that would delay or prohibit performance hereunder
(a “Force Majeure Event”). Upon the occurrence of a Force Majeure Event, the
Party whose performance is so affected shall promptly give notice to the other
Party of the occurrence or circumstance upon which it intends to rely to excuse
its performance. During the duration of the Force Majeure Event, the Party so
affected shall use its reasonable commercial efforts to avoid or remove such
Force Majeure Event and shall take reasonable steps to resume its performance
under this Agreement with the least possible delay. Any Force Majeure Event must
be beyond the control and without the fault or negligence of the Party claiming
excusable delay, provided that, breaches by any Party’s subcontractors shall not
excuse any delay or failure by that Party.
ARTICLE X
CONFIDENTIALITY
     Section 10.1. Confidential Information. As used in this Agreement, the term
“Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video,
computer, electronic or other form, provided pursuant to this Agreement or
generated pursuant to this Agreement by one Party or its Affiliates (the
“Disclosing Party”) to the other Party or its Affiliates (the “Receiving
Party”), including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
business or products, and any other materials that have not been made available
by the Disclosing Party to the general public. Confidential Information shall
not include any information or materials that:
(a) were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence to that effect;
(b) were generally available to the public or otherwise part of the public
domain at the time of disclosure thereof to the Receiving Party;
(c) became generally available to the public or otherwise part of the public
domain after disclosure or development thereof, as the case may be, other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;
(d) were disclosed to a Party, other than under an obligation of
confidentiality, by a third party who had no obligation to the Disclosing Party
not to disclose such information to others; or
(e) were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party, to the extent such Receiving Party has documentary evidence to that
effect.

13



--------------------------------------------------------------------------------



 



     Section 10.2. Confidentiality Obligations. Each of Duramed and Shire shall
keep confidential all Confidential Information of the other Party with the same
degree of care it maintains the confidentiality of its own Confidential
Information but in no event less than a reasonable degree of care. Neither Party
shall use such Confidential Information for any purpose other than in
performance of this Agreement or disclose the same to any other Person other
than to such of its and its Affiliates’ directors, managers, employees,
independent contractors, agents or consultants who are bound by confidentiality
obligations consistent with those contained herein and who have a need to know
such Confidential Information to implement the terms of this Agreement or
enforce its rights under this Agreement. Upon termination of this Agreement, the
Receiving Party shall return or destroy all documents, tapes or other media
containing Confidential Information of the Disclosing Party that remain in the
possession of the Receiving Party and its Affiliates or their directors,
managers, employees, independent contractors, agents or consultants, except that
the Receiving Party may keep one copy of the Confidential Information in the
legal department files of the Receiving Party, solely for archival purposes.
Such archival copy shall continue to be subject to the provisions of this
Article X.
     Section 10.3. Permitted Disclosure and Use. Notwithstanding Section 10.2, a
Party may disclose Confidential Information belonging to the other Party only to
the extent such disclosure is reasonably necessary to: (a) obtain Regulatory
Approval to the extent such disclosure is made to a Governmental Authority;
(b) comply with or enforce any of the provisions of this Agreement; (c) comply
with Laws; or (d) comply with applicable stock exchange regulations. If a Party
deems it necessary to disclose Confidential Information of the other Party
pursuant to this Section 10.3, such Party shall give reasonable advance notice
of such disclosure to the other Party to permit such other Party sufficient
opportunity to object to such disclosure or to take measures to ensure
confidential treatment of such information. In addition, notwithstanding
Section 10.2, the Parties shall cooperate to prepare standardized public
responses to anticipated inquiries from the public, press, stockholders,
investors and/or analysts with respect to the activities hereunder. Despite the
foregoing, each Party agrees that the other Party is free to disclose this
Agreement in its entirety to the United States Federal Trade Commission and the
United States Department of Justice, or to any court with jurisdiction over the
litigations settled under the Settlement Agreement between Shire Laboratories
Inc. and Barr Laboratories Inc. dated August 14, 2006.
     Section 10.4. Unauthorized Disclosure. The Receiving Party acknowledges and
agrees that the Confidential Information of the Disclosing Party constitutes
proprietary information and trade secrets valuable to the Disclosing Party, and
that the unauthorized use, loss or outside disclosure of such Confidential
Information shall be presumed to cause irreparable injury to the Disclosing
Party.
     Section 10.5. Notification. The Receiving Party shall notify the Disclosing
Party promptly upon discovery of any unauthorized use or disclosure of the
Disclosing Party’s Confidential Information, and shall cooperate with the
Disclosing Party in any reasonably requested fashion to assist the Disclosing
Party to regain possession of such Confidential Information and to prevent its
further unauthorized use or disclosure. The Receiving Party acknowledges that
monetary damages may not be a sufficient remedy for unauthorized disclosure of
Confidential Information and that the Disclosing Party may be entitled, without

14



--------------------------------------------------------------------------------



 



waiving other rights or remedies, to such injunctive or equitable relief as may
be deemed proper by a court of competent jurisdiction in the event of such
unauthorized disclosure.
     Section 10.6. Confidentiality of this Agreement. The terms of this
Agreement shall be Confidential Information of each Party and, as such, shall be
subject to the provisions of this Section 10.6.
ARTICLE XI
INDEMNIFICATION
     Section 11.1. Indemnification by Duramed. Duramed hereby agrees to hold
Shire, its Affiliates, and their respective directors, agents and employees
harmless from and against any and all Losses arising in connection with any and
all charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
third party (each a “Third Party Claim”) resulting directly from (a) any breach
by Duramed of any of its representations, warranties, covenants or obligations
pursuant to this Agreement, (b) the negligence or willful misconduct by Duramed
or its Affiliates or their respective officers, directors, employees, agents or
consultants in performing any obligations under this Agreement, (c) the Product,
including the use, handling, storage, sale or other disposition of Product
(including, without limitation, those Third Party Claims that involve product
defect, product liability, death or bodily injury (or allegations thereof) to
any individual or any property, or (d) infringement of intellectual property
based on the Product Specification, Packaging Specifications, manufacture, use,
sale, offer for sale, importation or other distribution of Product, except to
the extent that such Losses in (a) through (d) result from the negligence or
willful misconduct of Shire or it’s third party supplier of Product or breach of
this Agreement by Shire.
     Section 11.2. Indemnification by Shire. Shire hereby agrees to hold
Duramed, its Affiliates, and their respective directors, agents and employees
harmless from and against any and all Losses arising in connection with any and
all Third Party Claims resulting directly from (a) any breach by Shire of any of
its representations, warranties, covenants or obligations pursuant to this
Agreement, or (b) the negligence or willful misconduct of Shire or its
Affiliates or their respective officers, directors, employees, agents or
consultants in performing any obligations under this Agreement, or (c) claims
that involve product defect, product liability, death or bodily injury (or
allegations thereof) to any individual or any property to the extent that such
claim results from Shire’s breach, negligence or willful misconduct hereunder,
or the negligence or willful misconduct of Shire’s third party supplier of
Products, except to the extent that such Losses in (a) through (c) result from
the negligence or willful misconduct of Duramed, or the breach of this Agreement
by Duramed.
     Section 11.3. Notice of Claim. All indemnification claims in respect of any
indemnitee seeking indemnity hereunder (collectively, the “Indemnitees” and each
an “Indemnitee”) shall be made solely by the corresponding Party (the
“Indemnified Party”). The Indemnified Party shall give the indemnifying Party
(the “Indemnifying Party”) prompt written notice (an “Indemnification Claim
Notice”) of any Losses or the discovery of any fact upon which such Indemnified
Party intends to base a request for indemnification hereunder, but in no event
shall the Indemnifying Party be liable for any Losses that result from any delay
in providing such notice which materially prejudices the defense of such Third
Party Claim. Each

15



--------------------------------------------------------------------------------



 



Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). Together with the Indemnification Claim Notice,
the Indemnified Party shall furnish promptly to the Indemnifying Party copies of
all notices and documents (including court papers) received by any Indemnitee in
connection with the Third Party Claim. The Indemnifying Party shall not be
obligated to indemnify the Indemnified Party to the extent any admission or
statement made by the Indemnified Party materially prejudices the defense of
such Third Party Claim.
     Section 11.4. Control of Defense. At its option, the Indemnifying Party may
assume the defense of any Third Party Claim subject to indemnification hereunder
by giving written notice to the Indemnified Party within thirty (30) days after
the Indemnifying Party’s receipt of an Indemnification Claim Notice. Upon
assuming the defense of a Third Party Claim, the Indemnifying Party may appoint
as lead counsel in the defense of the Third Party Claim any legal counsel it
selects. Should the Indemnifying Party assume the defense of a Third Party
Claim, the Indemnifying Party shall not be liable to the Indemnified Party or
any other Indemnitee for any legal expenses subsequently incurred by such
Indemnified Party or other Indemnitee in connection with the analysis, defense
or settlement of the Third Party Claim.
     Section 11.5. Right to Participate in Defense. Without limiting
Section 11.4, any Indemnitee shall be entitled to participate in, but not
control, the defense of a Third Party Claim for which it has sought
indemnification hereunder and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnitee’s own expense
unless (a) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (b) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 11.4 (in which
case the Indemnified Party shall control the defense).
     Section 11.6. Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that shall
not result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnitee hereunder, the Indemnifying Party shall
have the sole right to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, on such terms as the Indemnifying
Party, in its reasonable discretion, shall deem appropriate (provided, however
that such terms shall include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto), and shall transfer
to the Indemnified Party all amounts which said Indemnified Party shall be
liable to pay prior to the time of the entry of judgment. With respect to all
other Losses in connection with Third Party Claims, where the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance with
Section 11.4, the Indemnifying Party shall have authority to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss provided it obtains the prior written consent of the Indemnified Party
(which consent shall be at the Indemnified Party’s reasonable discretion). The
Indemnifying Party that has assumed the defense of the Third Party Claim in
accordance with Section 11.4 shall not be liable for any settlement or other
disposition of a Loss by an Indemnitee that is reached without the written
consent of such Indemnifying Party. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, no Indemnitee shall admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without first offering to the

16



--------------------------------------------------------------------------------



 



Indemnifying Party the opportunity to assume the defense of the Third Party
Claim in accordance with Section 11.4.
     Section 11.7. Cooperation. If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnitee to, cooperate in the defense or prosecution thereof and
shall furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection with such Third Party Claim. Such
cooperation shall include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection with such cooperation.
     Section 11.8. Expenses of the Indemnified Party. Except as provided above,
the reasonable and verifiable costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party in connection with
any Third Party Claim shall be reimbursed on a calendar quarter basis by the
Indemnifying Party, without prejudice to the Indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the Indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.
     Section 11.9. Insurance. At all times from the Closing Date until [*]
following termination or expiration of this Agreement, each of Shire and Duramed
will maintain product liability insurance (or self insurance), that is
reasonable and customary in the U.S. pharmaceutical industry for companies of
comparable size, but in no event less than [*] per occurrence and [*] in the
aggregate limit of liability per year. Each of Shire and Duramed shall provide
written proof of such insurance or self insurance to the other Party upon
request.
     Section 11.10. Exclusion of Certain Damages. IN NO EVENT SHALL ANY PARTY BE
LIABLE TO ANY OTHER PARTY FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, OR FOR ANY DIRECT OR INDIRECT LOSS OF PROFIT, LOST BUSINESS
OPPORTUNITY, LOSS OF OR DISRUPTION TO PRODUCTION OR GOODWILL, EXCEPT TO THE
EXTENT SUCH DAMAGES: (A) ARE INCLUDED IN A THIRD-PARTY CLAIM FOR WHICH SUCH
PARTY IS INDEMNIFIED HEREUNDER; OR (B) ARE FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS.
ARTICLE XII
MISCELLANEOUS
     Section 12.1. Entire Agreement; Amendment. This Agreement, together with
the Product Acquisition Agreement, including the exhibits attached hereto and
thereto (each of which is hereby and thereby incorporated herein and therein by
reference), set forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties,

17



--------------------------------------------------------------------------------



 



representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties, which shall continue to govern the obligations of the Parties with
respect to information disclosed thereunder with respect to periods prior to the
Effective Date. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein. No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon the
Parties unless reduced to writing and signed by an authorized officer of each
Party. For the avoidance of doubt, the Parties agree that all covenants,
promises, agreements, warranties, representations, conditions, and
understandings set forth herein are made and deemed effective as of the
Effective Date, and that the execution of this Agreement shall not constitute a
waiver of any right or claim of either Party as of the Effective Date.
     Section 12.2. Notices. All notices or other communications that are
required or permitted under this Agreement shall be in writing and delivered
personally, sent by facsimile (and promptly confirmed by personal delivery or
overnight courier as provided in this Agreement), or sent by
internationally-recognized overnight courier to the addresses below. Any such
communication shall be deemed to have been given (a) when delivered, if
personally delivered or sent by facsimile on a Business Day (so long as promptly
confirmed by personal delivery or overnight courier as provided in this
Agreement), and (b) on the second Business Day after dispatch, if sent by
internationally-recognized overnight courier. Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below.

         
 
  For Duramed:   Duramed Laboratories, Inc.
 
      400 Chestnut Ridge Road
 
      Woodcliff Lake, NJ 07677
 
      Phone: 201-930-3300
 
      Fax: 201-930-3330
 
      Attention: President
 
       
 
  with a copy to:   Barr Pharmaceuticals, Inc.
 
      400 Chestnut Ridge Road
 
      Woodcliff Lake, NJ 07677
 
      Phone: 201-930-3300
 
      Fax: 888-843-0563
 
      Attention: General Counsel
 
       
 
  For Shire:   Shire LLC
 
      725 Chesterbrook Boulevard
 
      Wayne, Pennsylvania 19087-5637
 
      Fax: (484) 595-8163
 
      Attention: General Counsel
 
       
 
  with a copy to:   Morgan, Lewis & Bockius LLP
 
      502 Carnegie Center
 
      Princeton, NJ 08540
 
      Fax: (609) 919-6701

18



--------------------------------------------------------------------------------



 



         
 
      Attention: Randall B. Sunberg

     Section 12.3. Independent Contractors. In making and performing this
Agreement, Shire and Duramed shall act at all times as independent contractors
and nothing contained in this Agreement shall be construed or implied for any
purpose to create an agency, partnership, limited partnership, joint venture or
employer and employee relationship between Shire and Duramed and this Agreement
shall not be construed to suggest otherwise. At no time shall one Party make
commitments or incur any charges or expenses for or in the name of the other
Party. Except as otherwise provided in this Agreement, each Party shall be
solely responsible for its own costs and expenses associated with this
Agreement.
     Section 12.4. Maintenance of Records. Each Party shall keep and maintain
all records required by Law with respect to the Products and shall make copies
of such records available to the other Party upon reasonable request.
     Section 12.5. United States Dollars. References in this Agreement to
“Dollars” or “$” shall mean the legal tender of the United States.
     Section 12.6. No Strict Construction. This Agreement has been prepared
jointly and shall not be strictly construed against either Party.
     Section 12.7. Assignment. Neither Party shall sell, transfer, assign,
delegate, pledge or otherwise dispose of, whether voluntarily, involuntarily, by
operation of Law or otherwise, this Agreement or any of its rights or
obligations under this Agreement without the prior written consent of the other
Party (which consent may be granted, withheld or conditioned at such other
Party’s sole and absolute discretion); provided, however, that either Party may
assign or transfer this Agreement or any of its rights or obligations under this
Agreement without the consent of the other Party to any Affiliate of such Party,
or to any Third Party (a) with which it merges or consolidates, or to which it
transfers all or substantially all of its assets to which this Agreement
pertains or (b) in part, in connection with the sale or transfer of such Party’s
business relating to Commercialization of a Collaboration Product within a
particular country. The assigning Party (unless it is not the surviving entity)
shall remain jointly and severally liable with, and shall guarantee the
performance of, the relevant Affiliate or Third Party assignee under this
Agreement, and the relevant Affiliate assignee, Third Party assignee or
surviving entity shall assume in writing all of the assigning Party’s
obligations under this Agreement. Any purported assignment or transfer in
violation of this Section 12.7 shall be void ab initio and of no force or
effect. Notwithstanding anything to the contrary herein or in the Product
Acquisition Agreement, in the event any assignment by Duramed hereunder gives
rise to any obligation to withhold any amounts payable to Shire under this
Agreement, Duramed shall pay Shire in full, without regard to any amounts so
withheld, subject to Shire’s obligation to reimburse Duramed upon Shire’s
recovery from the applicable taxing authority of any amounts so withheld.
Notwithstanding the foregoing, Duramed shall be liable for, and indemnify Shire
against, any non-U.S. taxes, any value-added or sales taxes, any duties or
levies and assessments, howsoever designated or computed that are required to be
paid or withheld by Duramed on such payments. Duramed shall so indemnify Shire
within forty-five (45) days of Shire’s receipt of notification from Shire (in
accordance with Section 12.2 hereof) that either (i) based upon current facts
and circumstances, Shire does not have or will not have during the applicable
tax year any or

19



--------------------------------------------------------------------------------



 



sufficient foreign tax credits available to utilize to offset such tax
liability; or (ii) Shire has applied for a refund from the taxing authority at
issue (such notice to include a copy of such refund application).
Notwithstanding anything in this Agreement to the contrary, in the event that
withholding taxes are paid on behalf of Shire by Duramed, if Shire uses a
foreign tax credit received as a result of the payment of withholding taxes by
Duramed and thereby reduces the amount of U.S. income tax that Shire otherwise
would have paid, or otherwise receives a refund, Shire shall refund to Duramed
the amount of such reduction with respect to such foreign tax credit or such
refund.
     Section 12.8. Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures provided by
facsimile transmission shall be deemed to be original signatures.
     Section 12.9. Further Actions. Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may be
reasonably necessary or appropriate in order to carry out the purposes and
intent of this Agreement.
     Section 12.10. Severability. If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good fait effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.
     Section 12.11. Headings. The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.
     Section 12.12. No Waiver. Any delay in enforcing a Party’s rights under
this Agreement or any waiver as to a particular default or other matter shall
not constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.
[signature page follows]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their respective representatives thereunto duly authorized, all as of
the date first written above.

                  SHIRE LLC
 
           
 
  By:   /s/ Matthew Emmens    
 
           
 
  Name:   Matthew Emmens    
 
           
 
  Title:   CEO    
 
           
 
                DURAMED PHARMACEUTICALS, INC.
 
           
 
  By:   /s/ William McKee    
 
           
 
  Name:   William McKee    
 
           
 
  Title:   Sr. V.P., Chief Financial Officer & Treasurer    
 
           

SHIRE plc, a British public limited company having a principal place of business
at Hampshire International Business Park, Chineham, Basingstoke, England RG24
8EP, hereby guarantees in the performance of Shire of all obligations of Shire
under this Agreement, in accordance with the terms and conditions of this
Agreement, including any applicable notice or cure periods.
SHIRE PLC

         
By:
  /s/ Matthew Emmens    
 
       
Name:
  Matthew Emmens     
 
       
Title:
  CEO    
 
       

[Signature Page to Adderall IR Supply Agreement]

1



--------------------------------------------------------------------------------



 



EXHIBIT A
QUALITY AGREEMENT

2



--------------------------------------------------------------------------------



 



SCHEDULE 1
FORM OF COA

3



--------------------------------------------------------------------------------



 



SCHEDULE 3 – REFERENCE INVENTORY AMOUNTS OF FINISHED GOODS PRODUCT
HELD BY SHIRE AS OF THE DATE HEREOF

      ADDERALL IR DOSAGE   # OF BOTTLES OF 100 TABLETS
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]
[*]
  [*]

4



--------------------------------------------------------------------------------



 



EXHIBIT D
GENERAL ASSIGNMENT AND BILL OF SALE
     THIS GENERAL ASSIGNMENT AND BILL OF SALE (this “General Assignment”), dated
as of September 29, 2006, is made and entered into by and between Shire LLC, a
Kentucky limited liability company (“Shire”), and Duramed Pharmaceuticals, Inc.,
a Delaware corporation (“Duramed”). All capitalized words and terms used in this
General Assignment and not defined herein shall have the respective meanings
ascribed to them in the Product Acquisition and License Agreement, dated as of
August 14, 2006 (the “Agreement”).
     WHEREAS, Shire and Duramed have entered into the Agreement pursuant to
which Shire, among other things, desires to sell, transfer, convey and license
to Duramed Shire’s right, title and interest in and to certain rights to the
Product and the Purchased Assets, and Duramed wishes to assume certain
liabilities relating to the Product; and
     WHEREAS, in performance of their respective obligations under the
Agreement, Shire and Duramed desire to execute and deliver this General
Assignment.
     NOW, THEREFORE, for and in consideration of the Purchase Price and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
     1. Shire does hereby sell, assign, convey and transfer unto Duramed the
Purchased Assets. Duramed and its successors and assigns are to have and to hold
all of such Purchased Assets unto Duramed and its successors and assigns
forever.
     2. This General Assignment shall inure to the benefit of, and be binding
upon, the parties hereto and their respective heirs, successors, trustees,
transferees and permitted assigns.
     3. Each of the parties agrees that it will, from time to time after the
date hereof, without further consideration, execute, acknowledge and deliver all
such further acts, assignments, transfers, conveyances, evidences of title,
assumptions and assurances as may be required to carry out the intent of this
General Assignment and to sell, assign, convey, transfer and deliver the
Purchased Assets to Duramed.
     4. This General Assignment is made in accordance with, and is subject to,
all of the terms and conditions set forth in the Agreement. Except as otherwise
expressly set forth herein, the terms and conditions of the Agreement shall
control the terms and conditions of this General Assignment.
     5. This General Assignment may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. This General Assignment may be executed by
facsimile signatures, which signatures shall have the same force and effect as
original signatures.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this General
Assignment and Assumption as of the date first above written.

                  SHIRE LLC
 
           
 
  By:   /s/ Matthew Emmens    
 
           
 
      Name: Matthew Emmens    
 
      Title:   CEO    
 
                DURAMED PHARMACEUTICALS, INC.
 
           
 
  By:   /s/ Fred Wilkinson    
 
           
 
      Name: Fred Wilkinson  
 
      Title:   President & C.O.O.    

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of FDA Letter
[DATE]
Thomas Laughren, MD
Director, Division of Psychiatry Products
Office of Drug Evaluation I
Centre for Drug Evaluation and Research
Document Control Room
Food and Drug Administration
5901-B Ammendale Road
Beltsville, MD 20705-1266
ARTICLE 1 NDA 11-522
ADDERALL (MIXED SALTS OF A SINGLE-ENTITY AMPHETAMINE PRODUCT)
TABLETS
ARTICLE 2 CHANGE IN OWNERSHIP OF AN APPLICATION
Reference is made to NDA 11-522 for Adderall Tablets; and to 21 CFR § 314.72
pertaining to a change in ownership of an application.
This is to notify the agency that Duramed Pharmaceuticals, Inc., (“Duramed”), a
subsidiary of Barr Pharmaceuticals, Inc, is the regulatory agent for Duramed
Pharmaceuticals, Inc. In accordance with provisions of §314.72, we are
submitting an application form signed by the new owner along with the following
information:

  1.   Duramed commits to the agreements, promises, and conditions made by
Shire, the former owner of NDA 11-522, and contained in the application;     2.
  The change in ownership is effective [DATE]; and     3.   Duramed has a
complete copy of the approved application, including supplements and records
that are to be kept under 21 CFR § 314.81

All future correspondence regarding NDA 11-522 should be directed to:

 



--------------------------------------------------------------------------------



 



Joseph A. Carrado, M.Sc., R.Ph.
Vice President, Clinical Regulatory Affairs
Duramed Research, Inc.
One Belmont Avenue, 11th Floor
Bala Cynwyd, PA 19004
Phone (610) 747 2910
Fax: (610) 747 6607
Also, please find attached a copy of Shire’s Transfer of Ownership letter, dated
[DATE], for the Division’s convenience.
If you have any questions or require any additional information, please contact
the undersigned at (610) 747-2910.
Sincerely,
Joseph A. Carrado, M.S.c., R.Ph.
Vice President
Clinical Regulatory Affairs

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Correspondence to Third Parties

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.18
Licensed Patents
[*]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.31
Product Trademark

                                      Serial No./   Reg. No./ Mark   Owner  
Country   Goods/Services   Filing Date   Reg. Date
[*]
  [*]   [*]   [*]   [*]   [*]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.8
Allocation of Purchase Price

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
Shire Disclosure Schedule

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(h)
Litigation
1. Branson v. Shire Richwood Inc.
     Filed on October 3, 2002 in the Circuit Court, Boone County, Kentucky,
plaintiff, claims that an alleged psychotic episode leading to the death of her
child was caused by the her ingestion of Adderall. The Court filed the Judgment
on April 17, 2006 and plaintiff failed to file a notice of appeal of the jury’s
defense verdict by the deadline to appeal, May 17, 2006.
2. [*]
3. UZammit v. Shire US Inc.
     Pio Peter Zammit, the plaintiff, claims that his ingestion of 20mg of
Adderall caused him to suffer a heart attack on April 24, 2002. Plaintiff claims
negligence and failure to warn strict products liability for failing to
adequately warn of the risks of heart attack while taking Adderall. Plaintiff is
currently appealing the District Court’s dismissal of the case to the Sixth
Circuit. Shire has filed a motion to dismiss plaintiff’s appeal.
4. [*]

 